Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-3 Filed 07/31/15 Page 1 of 5 PageID #: 759




                    EXHIBIT
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-3 Filed 07/31/15 Page 2 of 5 PageID #: 760
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-3 Filed 07/31/15 Page 3 of 5 PageID #: 761
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-3 Filed 07/31/15 Page 4 of 5 PageID #: 762
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-3 Filed 07/31/15 Page 5 of 5 PageID #: 763
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-4 Filed 07/31/15 Page 1 of 10 PageID #: 764




                        EXHIBIT 4
Redacted
Case 1:14-cv-07298-FB-VVP       Document 17-4 Filed 07/31/15 Page 2 of 10 PageID #: 765




                               PROJECT LOAN AGREEMENT
                                       (RETAIL)


        THIS AGREEMENT (this "Agreement"), dated as of August20, 2008 between
  BANCO POPULAR NORTH AMERICA having an address at 120 Broadway, 16th Floor,
  New York, New York 10271 ("Lender") and RIVERROCK NEHEMIAH REALTY LLC, a
  New York limited liability company, having an address at 771 Thomas S. Boyland Street,
  Brooklyn, New York 11212 ("Borrower").
                               PRELIMINARY STATEMENT


         Borrower is the owner of certain real property situated in the County of Kings, State of
  New York, and more particularly described in Schedule A to the mortgages described below,
  together with all structures and improvements now or hereafter located thereon (the "Premises").
  Borrower has applied to Lender for a loan to be secured by a project loan mortgage, assignment
  of leases and rents and security agreement covering Borrower’s interest in the Premises, and
  Lender is willing to make said loan upon the terms and conditions hereinafter set forth.
         NOW, THEREFORE, in consideration of the mutual promises and agreement herein
  contained, Lender and Borrower agree as follows:
                  1.   Definitions.
        All capitalized terms and phrases used in this Agreement but not defined in this
  Agreement shall have the meanings ascribed thereto in the BLA (hereinafter defined).
                  2.   Loan.

         On the basis of the representations, warranties and covenants made by Borrower herein
  and in the Project Mortgage (hereinafter defined) to and subject to satisfaction of the conditions
  herein set forth, Lender agrees to make, and Borrower agrees to accept, a loan of up to the
  amount of $349,669 (the "Loan") to be evidenced by Borrower’s project loan note
  (the "Project Note") to Lender in that aggregate amount and secured by that certain project loan
  mortgage, assignment of leases and rents, and security agreement (the "Project Mortgage")
  from Borrower to Lender on the Premises. The Loan shall mature, bear interest, be payable as to
  principal and interest and be subject to prepayment as provided in the Project Note. All Loan
  payments due hereunder and under the Project Note and the Project Mortgage shall be made by
  Borrower in lawful money of the United States of America in immediately available funds. The
  Loan shall be advanced from time to time as provided herein for the payment of costs in
  connection with the acquisition of the Premises, transfer taxes, application fees, toxic waste
  reports, warranties, title premiums, management fees, marketing and advertising expenses,
  permits and fees and other approved costs incurred by Borrower in connection with the
  "Improvements", as that term is defined in that certain building loan agreement between
  Borrower and Lender dated the date hereof (the "BLA") which costs are not "costs of the




   NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP       Document 17-4 Filed 07/31/15 Page 3 of 10 PageID #: 766



  improvement" under the Lien Law of the State of New York and interest on the Note (all of such
  costs being hereinafter collectively called "Costs").
                  3.   Loan Advances.

                 (a)    Advances will be made in respect of the categories of costs and expenses
  (each of which shall be Costs) set forth in a statement (the "Project Cost Statement") in a form
  approved by Lender, which statement sets forth, by category, the loan budget amounts in respect
  of all Costs. Advances in the aggregate shall not exceed the maximum amount set forth with
  respect to each such category in the Project Cost Statement as may be amended pursuant to
  paragraph 3(f) herein;

                  (b) The proceeds of the Loan shall be advanced only if the conditions set forth
  in paragraph 5 continue to be satisfied and no advance shall be made more frequently than hereof
  once a month in amounts which, at the election of Lender shall be 100% of Costs actually
  incurred or to be incurred as to Costs with respect to the items listed in the Project Cost
  Statement, in each case as evidenced by receipted bills for work performed or other evidence
  satisfactory to Lender, in its sole discretion;

                 (c) Advances shall be made by Lender, at Lender’s principal office or at such
  other place as Lender may designate, periodically upon not less than ten (10) Business Days
  prior written notice to Lender;

                 (d) Each request for an advance shall be in form and substance reasonably
  satisfactory to Lender and shall be accompanied by (i) a certificate of Borrower, signed by an
  officer of the managing member of the Borrower, to the effect that Borrower has paid or actually
  incurred costs in the amount of the requested advance, that such Costs have not been made the
  basis for any other request for an advance of Loan proceeds under this Agreement or any other
  agreement between Borrower and Lender, that all representations and warranties of Borrower
  herein are true as of the time of such request, and that no material adverse change in Borrower’s
  financial condition has occurred since the immediately preceding advance, (ii)a Requisition
  under the BLA and (iii)a notice of title continuation or an endorsement to the title policy
  referred to in paragraph 5 below indicating that, since the date of the last preceding advance,
  there has been no change in the state of title not approved by Lender and no survey exception not
  theretofore approved by Lender, which endorsement shall have the effect of increasing the
  coverage of the policy by the amount of the advance then being made. Borrower shall only be
  entitled to payment in the amount and for such items as are approved by Lender as set forth in
  the Project Cost Statement in respect of each request for advance;

                   (e) If at the time of an advance there are incurred Costs which shall be paid by
   Borrower from such advance or any prior advance and have not been paid by Borrower then,
   prior to and as a condition to the next advance, Borrower shall submit to Lender proof
   satisfactory to Lender that such incurred Costs have been paid in full;
                  (f) If at any time the undisbursed balance of the Loan for any category of
   Cost shown on the Project Cost Statement is, in Lender’s judgment, excessive, the excess may be
   reallocated by Borrower to any other Cost approved by Lender, except that in no event shall the
   interest category be reduced;

                                            -2-
   NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-4 Filed 07/31/15 Page 4 of 10 PageID #: 767



                 (g) Lender shall be entitled, but not obligated, and is hereby irrevocably
  authorized to advance directly to itself such sums as are necessary to pay accrued and unpaid
  interest on the Note, to the extent the same is due and payable; and
                 (h) Lender shall not be obligated to make any advance hereunder unless all
  conditions to the making of an advance under the BLA have been and continue to be satisfied.

                  4.     Covenants of Borrower.

          Borrower hereby covenants and agrees with Lender that Borrower will (a) pay promptly
  when due all claims for labor and materials and prevent the filing of liens therefor against the
  Premises, provided that Borrower need not pay such claims so long as the validity thereof is
  being contested in good faith and provision for the payment thereof is made by Borrower by
  bonding or other method satisfactory to Lender, or otherwise in form and manner reasonably
  satisfactory to Lender, (b) use the Loan proceeds solely for the payment of costs and expenses
  which constitute Costs, (c) permit the duly authorized agents of Lender at any reasonable time to
  enter upon and inspect the Premises and the Improvements for purposes of assisting Lender in
  determining whether or not any particular advance of Loan proceeds should be made or
  otherwise, (d) comply with all laws, ordinances or other governmental regulations affecting the
  Premises or the construction of the Improvements, and (e)furnish to Lender such financial
  information of Borrower or the Guarantor as Lender may from time to time require as set forth in
  the BLA. ~
                 5.     Conditions Precedent.

         Lender’s obligations under this Agreement shall be conditioned upon, and no portion of
  the Loan shall be advanced until, the satisfaction of the following Conditions:
                  (i) There shall be no default beyond applicable periods of notice and grace
           under this Agreement, the Project Note, the Project Mortgage, or the BLA, or any other
           Loan Document; and
                   (ii) Lender shall have received: (a) executed originals of each of the Loan
           Documents which must be satisfactory to Lender in all respects, (b) insurance policies or
           certificates of insurers evidencing the insurance required by the Project Mortgage, (c) a
           paid title insurance policy in ALTA 2006 form, as required by the BLA, or such other
           form reasonably acceptable to Lender, in the amount of the Project Note, insuring the
           Project Mortgage to be a valid lien on the Premises free and clear of all defects and
           encumbrances not previously approved by Lender or its counsel, which shall contain no
           survey exceptions other than those previously approved by Lender, full coverage against
           mechanics’ and materialmen’s liens, an undertaking by the issuer thereof to provide the
           notice of title continuation or endorsement referred to in paragraph 3(d) above and a
           pending disbursements clause in the form of Exhibit D to the BLA, (d) an opinion of
           counsel for Borrower and the Guarantor in form and substance satisfactory to Lender,
           (e) the Project Cost Statement, (f) all conditions to receiving an advance under the BLA
           have been met and (g)such other documents, instruments, opinions or assurances as
           Lender or its counsel may request.


                                             -3-
   NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-4 Filed 07/31/15 Page 5 of 10 PageID #: 768



                  6.    Insufficient Loan Funds.

          If at any time Lender notifies Borrower that, in Lender’s sole judgment, the undisbursed
  balance of the Loan is insufficient to pay the remaining Costs, Borrower shall either (i) deposit
  with Lender an amount equal to such deficiency which Lender may from time to time apply, or
  allow Borrower to apply, to such Costs or (ii) pay for such Costs next incurred in the amount of
  such deficiency so that the amount of the Loan which remains to be disbursed shall be sufficient
  to pay for the then remaining Costs (after Borrower makes such payment), and Borrower shall
  furnish Lender with such evidence thereof as Lender shall require. Borrower hereby agrees that
  Lender automatically, and without further documentation, shall have a lien on and security
  interest in any sums deposited pursuant to clause (i) above and that Borrower shall have no right
  to withdraw any such sums except for the payment of the aforesaid Costs as approved by Lender.
  Any such sums not used as provided in said clause (i) shall be released to Borrower when and to
  the extent that Lender determines that the amount thereof is more than the excess, if any, of the
  total remaining Costs over the undisbursed balance of the Loan, provided, however, that should
  an Event of Default occur under the Project Mortgage, Lender may, at its option, apply such
  amounts either to the Costs or to the immediate reduction of outstanding principal and/or interest
  under the Project Note or any other sum owed by Borrower to Lender.
                  7.    Documents, etc. to be Satisfactory.
          All instruments and documents required hereby or affecting the Premises, or relating to
  Borrower’s capacity and authority to borrow the Loan and t6 execute the Loan Documents and
  such other documents, instruments, opinions and assurances as Lender may request and all
  procedures in connection herewith shall be subject to the approval, as to form and substance, of
  Lender and its counsel, Edwards Angell Palmer & Dodge LLP, 750 Lexington Avenue, New
  York, New York 10022. All persons or entities responsible for the preparation and/or execution
  of the instruments specifically required hereby and all obligors thereunder shall be reasonably
  satisfactory to Lender.
                  8.    Factual Matters.

         Any condition of this Agreement which requires the submission of evidence of the
  existence or non-existence of a specified fact or facts implies as a condition of the existence or
  non-existence, as the case may be, of such fact or facts and Lender shall, at all times, be free
  independently to establish to its satisfaction and in its absolute discretion such existence or
  nonexistence.
                  9.    Waiver.
           No failure or delay by Lender in exercising any right or privilege hereunder or under any
  other instrument contemplated hereby shall operate as a waiver thereof, nor shall any single or
  partial exercise thereof preclude any other or further exercise thereof or the exercise of any other
  right, power or privilege.




                                             -4-
   NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-4 Filed 07/31/15 Page 6 of 10 PageID #: 769



                 10. Amendments.

         Neither this Agreement nor any provision hereof may be changed, waived, discharged or
  terminated orally, but only by an instrument in writing signed by the party against whom
  enforcement of the change, waiver, discharge or termination is sought.
                 11. Notices.

          Any notices, requests or other communications hereunder shall be in writing and shall be
  deemed given on the date of delivery when presented either personally against signed receipt, or
  sent by Federal Express, or three (3) Business Days after being sent by United States Registered
  or Certified Mail, return receipt requested, postage prepaid, if to Borrower, addressed to it at its
  office stated above, Attention: Joseph Norton, with a copy sent in the same manner to, Goldstein
  Hall, PLLC, 44 Wall Street, New York, New York 10005, Attention: Matthew Hall, Esq. and if
  to Lender, addressed to it at its office stated above, Attention: Lawrence G. Hammond, Vice
  President, with a copy sent in the same manner to its counsel, Edwards Angell Palmer & Dodge
  LLP, 750 Lexington Avenue, New York, New York 10022, Kevin C. George, Esq., or to such
  other address within the United States of America as any such party shall, by notice to the other
  party, specify.

                 12. Successors.

          This Agreement shall bind and inure to the benefit of the parties hereto, and their
  respective successors and assigns.
                 13. Lender’s Obligation.
          All conditions to the obligation of Lender to make advances hereunder are imposed
  solely and exclusively for the benefit of Lender and its successors and!or assigns and no other
  person shall have standing to require satisfaction of such conditions in accordance with their
  terms or be entitled to assume that Lender will refuse to make advances in the absence of strict
  compliance with any or all thereof and no other person shall, under any circumstances, be
  deemed to be beneficiary of such conditions, any or all of which may be freely waived in whole
  or in part by Lender at any time if in its sole discretion it deems it advisable to do so.
                 14. Brokers.
          Borrower shall indemnify Lender from claims of those brokers who have had any
  communication with Borrower and whose claims arise by reason of the indemnifying party’s
  actions in connection with the execution of this Agreement, or any other Loan Document or the
  consummation of the transactions contemplated hereby, and from expenses incurred by the
  Lender in connection with any such claims (including, but not limited to, reasonable attorneys’
  fees and appellate attorneys’ fees).
                 15. Loan Participation.
         Lender shall have the unrestricted right at any time and from time to time, and without
  the consent of or notice to Borrower or any Guarantor, to grant to one or more banks or other
  financial institutions (each, a "Participant") participating interests in Lender’s obligation to lend
  hereunder and/or any or all of the Loan held by Lender hereunder. In the event of any such grant

                                             -5-
  NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-4 Filed 07/31/15 Page 7 of 10 PageID #: 770



  by Lender of a participating interest to a Participant, whether or not upon notice to Borrower,
  Lender shall remain responsible for the performance of its obligations hereunder and Borrower
  shall continue to deal solely and directly with Lender in connection with Lender’s rights and
  obligations hereunder. Lender may furnish any information concerning Borrower, Guarantor,
  the Loan, the Improvements and/or the Premises, in its possession from time to time to
  prospective Participants.
                 16. Counterparts.
          This Agreement may be executed in any number of counterparts, and each such
  counterpart shall for all purposes be deemed to be an original, and all such counterparts together
  constitute but one and the same agreement.
                 17. Right of Setoff.
          Borrower hereby grants to Lender, a continuing lien, security interest and right of setoff
  as security for all liabilities and obligations to Lender whether now existing or hereafter arising,
  upon and against all deposits, credits, collateral and property, now or hereafter in the possession,
  custody, safekeeping or control of Lender or any entity under the control of, controlled by or
  affiliated with Lender and its successors and/or assigns or in transit to any of them. At any time,
  without demand or notice (any such notice being expressly waived by Borrower), Lender may
  setoff the same or any part thereof and apply the same to any liability or obligation of Borrower
  or any Guarantor even though unmatured and regardless of the adequacy of any other collateral
  security for the Loan. ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE
  ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
  WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF
  WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
  BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY
  AND IRREVOCABLY WAIVED.
                 18. Waiver of Jury Trial.

       BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
  INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
  ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
  WITH   THIS  AGREEMENT    OR   ANY   OTHER    LOAN   DOCUMENTS
  CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
  COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
  VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
  LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
  STATEMENTS OR ACTIONS OF LENDER RELATING TO THE ADMINISTRATION
  OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS EVIDENCING
  AND/OR SECURING THE LOAN, AND AGREE THAT NO PARTY WILL SEEK TO
  CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A
  JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
  PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY
  HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
  EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES
  OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER

                                            -6-
  NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-4 Filed 07/31/15 Page 8 of 10 PageID #: 771



  CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER
  HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT,
  IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO
  ACCEPT THIS AGREEMENT AND MAKE THE LOAN.
                  19. Loan Assignment.

          Lender shall have the unrestricted right at any time or from time to time, and without
  Borrower’s or anyone else’s consent, to assign all or any portion of its rights and obligations
  hereunder to one or more banks or other financial institutions (each, an "Assignee"), and
  Borrower agrees that it shall execute or cause to be executed, such documents, including without
  limitation, amendments to this Agreement and to any other documents, instruments and
  agreements executed in connection herewith as Lender shall deem necessary to effect the
  foregoing. In addition, at the request of Lender and any such Assignee, Borrower shall issue one
  or more new promissory notes, as applicable, to any such Assignee, and if Lender has retained
  any of its fights and obligations hereunder following such assignment, to Lender, which new
  promissory notes shall be issued in replacement of, but not in discharge of, the liability
  evidenced by the promissory note held by Lender prior to such assignment and shall reflect the
  amount of the respective commitments and loans held by such Assignee and Lender after giving
  effect to such assignment. Upon the execution and delivery of appropriate assignment
  documentation, amendments and any other documentation required by Lender in connection with
  such assignment, and the payment by Assignee of the purchase price agreed to by Lender and
  such Assignee, such Assignee shall be a party to this Agreement and shall have all of the rights
  and obligations of Lender hereunder (and under any and all other guaranties, documents,
  instruments and agreements executed in connection herewith) to the extent that such rights and
  obligations have been assigned by Lender pursuant to the assignment documentation between
  Lender and such Assignee, and Lender shall be released from its obligations hereunder and
  thereunder to a corresponding extent. Lender may furnish any information concerning Borrower
  in its possession from time to time to prospective Assignees, provided that Lender shall require
  any such prospective Assignees to agree in writing to maintain the confidentiality of such
  information.
                  20. Choice Of Law.

       BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
  AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
  IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
  SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
  SUCH COURT. BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY
  NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
  COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.
                  21. Governing Law; Jurisdiction.

           This Agreement and the rights and obligations of the parties hereunder shall in all
   respects be governed by, and construed and enforced in accordance with, the laws of the State of
   New York (without giving effect to New York’s principles of conflicts of law). Borrower hereby
   irrevocably submits to the non-exclusive jurisdiction of any New York State or Federal court

                                            -7-
   NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-4 Filed 07/31/15 Page 9 of 10 PageID #: 772



  sitting in the City of New York (or any county in New York State where any portion of the
  "Mortgaged Property," as such noted term is defined in the Mortgage, is located) over any suit,
  action or proceeding arising out of or relating to this Agreement, and Borrower hereby agrees
  and consents that, in addition to any methods of service of process provided for under applicable
  law, all service of process in any such suit, action or proceeding in any New York State or
  Federal court sitting in the City of New York (or such other county in New York State) may be
  made by certified or registered mail, return receipt requested, directed to Borrower at the address
  for Borrower set forth in this Agreement, and service so made shall be completed five (5) days
  after the same shall have been so mailed.
                 22. Exit Fee.      If Borrower does not elect to have Lender provide the
  Lender’s Permanent Loan, then Borrower shall pay to Lender a fee equal to one percent (1%) of
  the maximum principal amount of the Loan (whether or not it is fully advanced) prior to release
  of the Project Mortgage.


                  [THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                            -8-
   NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-4 Filed 07/31/15 Page 10 of 10 PageID #: 773



               IN WITNESS WHEREOF, Lender, Borrower and Nominee have caused this
  Agreement to be executed the day and year first above written.

                                 RIVERROCK NEHEMIAH REALTY LLC,
                                 a New York limited liability company

                                 By: Guytech Management Services, Inc.


                                 By:

                                       President




                                 By:
                                       Lawrence G.~
                                       Vice President




   NYC 302018.1
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-5 Filed 07/31/15 Page 1 of 13 PageID #: 774




                    EXHIBI T

                                       5
Redacted
Case 1:14-cv-07298-FB-VVP           Document 17-5 Filed 07/31/15 Page 2 of 13 PageID #: 775



                                      PROJECT LOAN NOTE


                                                            Date of Note: As of August 20, 2008

  Amount of Note:        $349,669

  Maturity Date:         September 30, 2010

  Interest Rate:         Base Rate or the Libor Rate, as set forth below, unless the Involuntary
                         Rate (as herein defined) is applicable.
          FOR VALUE RECEIVED, the undersigned, having an address as indicated under its
  name below (herein called the "Borrower"), HEREBY PROMISES TO PAY ON THE
  MATURITY DATE, to the order of BANCO POPULAR NORTH AMERICA, a New York
  banking corporation, its successors and/or assigns ("Lender") at its offices at 120 Broadway,
   16th Floor, New York, New York 10271, or at such other place as the holder hereof may from
  time to time designate in writing, in lawful money of the United States, in immediately available
  New York funds, without counterclaim or setoff and free and clear of, and without deduction or
  withholding for, any taxes or other payments, the Amount of Note, or so much thereof as may be
  advanced by Lender, pursuant to that certain project loan agreement dated of even date herewith
  (the "Project Loan Agreement") between Borrower and Lender (the "Principal Amount"),
  together with interest on the Principal Amount or on so much thereof as may from time to time
  remain unpaid at the Interest Rate, or the Involuntary Rate (hereinafter defined), if applicable,
  which shall be computed on an actual 360-day basis (i.e., all computations of interest under this
  Note shall be made on the basis of a three hundred sixty (360) day year and the actual number of
  days elapsed). Interest shall be payable monthly on the first day of the first month following the
  first advance under the Project Loan Agreement and on the first day of each month thereafter
  until this Note is paid in full.
  Interest Rates. The Principal Amount from day to day outstanding which is not past due shall
  bear interest at a rate per annum equal to the following (computed as provided below) as
  applicable:

                   (a)   On Base Rate Principal, on any day, the Base Rate; and

                (b) On LIBOR Rate Principal, for the applicable Interest Period, the
  applicable LIBOR Rate.

  Interest Rate Elections.

                (a) Subject to the conditions and limitations in this Note, Borrower shall be
  deemed to (a "Rate Election Notice"):
                         (i) Elect, for a new advance of funds, that such Principal Amount will
  be LIBOR Rate Principal unless it is not commercially feasible for Lender to provide the LIBOR
  Rate, as hereinafter provided;


  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-5 Filed 07/31/15 Page 3 of 13 PageID #: 776



                        (ii) Elect to convert, on a LIBOR Business Day, all or part of Base
  Rate Principal into LIBOR Rate Principal; or

                        (iii) Elect to continue, commencing on the last day of the Interest
  Period applicable thereto, any LIBOR Rate Principal.
         If, for any reason, an effective election is not made in accordance with the terms and
  conditions of this Note for any principal advance or for any LIBOR Rate Principal for which the
  corresponding Interest Period is expiring, or to convert Base Rate Principal to LIBOR Rate
  Principal, then the sums in question will be deemed to bear interest at the LIBOR Rate.

                (b) Each Rate Election Notice must be received by Lender not later than 10:00
  a.m. on the applicable date as follows:

                        (i)     three (3) LIBOR Days prior to the proposed date of advance.

        Unless otherwise specified herein, no conversion from LIBOR Rate Principal may be
  made other than at the end of the corresponding Interest Period. All such notices shall be
  irrevocable once given, and shall be deemed to have been given only when actually received by
  Lender in writing in a form specified by Lender.

         2.      General Conditions Precedent to LIBOR Rate Election. In addition to any other
  conditions herein, a LIBOR Rate Election shall not be permitted if:

                (a) After giving effect to the requested LIBOR Rate Election, the sum of all
  LIBOR Rate Principal plus all Base Rate Principal would exceed the principal face amount of
  this Note; or

                 (b) Any of the circumstances referred to in the Section of this Note with a
  heading "Unavailability of Rate" below shall apply with respect to the requested LIBOR Rate
  Election or the requested LIBOR Rate Principal.

          3. Determinations. Lender shall determine each interest rate applicable to the
  Principal Amount in accordance with this Note and its determination thereof shall be conclusive
  in the absence of manifest error. The books and records of Lender shall be conclusive evidence,
  in the absence of manifest error, of all sums owing to Lender from time to time under this Note,
  but the failure to record any such information shall not limit or affect the obligations of Borrower
  under the Loan Documents.

          4. Unavailability_ of Rate. If, with respect to any LIBOR Rate Election, or any
  LIBOR Rate Principal outstanding hereunder, Lender determines that no adequate basis exists
  for determining the LIBOR Rate or that the LIBOR Rate will not adequately and fairly reflect the
  cost to Lender of funding or maintaining the applicable LIBOR Rate Principal for such Interest
  Period, or that any applicable Law (hereinafter defined); or any request or directive (whether or
  not having the force of law) of any Tribunal (hereinafter defined), or compliance therewith by
  Lender, prohibits or restricts or makes impossible the making or maintaining of such LIBOR
  Rate Election or LIBOR Rate Principal or the charging of interest on such LIBOR Rate
  Principal, and Lender so notifies Borrower, then until Lender notifies Borrower that the


  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-5 Filed 07/31/15 Page 4 of 13 PageID #: 777



  circumstances giving rise to such suspension no longer exist, (a) the obligation of Lender to
  permit such LIBOR Rate Election shall be suspended and (b) all existing affected LIBOR Rate
  Principal shall automatically become Base Rate Principal, either (i) on the last day of the
  corresponding Interest Period (if Lender determines that it may lawfully continue to fund and
  maintain the affected LIBOR Rate Principal to such day); or (ii) immediately (if Lender
  determines that it may not lawfully continue to fund and maintain the affected LIBOR Rate
  Principal to such day) and in such case Borrower shall pay to Lender the Consequential Loss, if
  any, pursuant to the Section of this Note with a heading "Prepayment" below.
          5. Increased Cost and Reduced Return. If at any time after the date hereof, Lender
  (which shall include, for purposes of this paragraph, anycorporation controlling Lender)
  determines that the adoption or modification of any applicable Law regarding taxation, Lender’s
  required levels of reserves, deposits, insurance or capital (including any allocation of capital
  requirements or conditions), or similar requirements, or any interpretation or administration
  thereof by any Tribunal or compliance by Lender with any of such requirements, has or would
  have the effect of (a) increasing Lender’s costs related to the Indebtedness, or (b) reducing the
  yield or rate of return of Lender on the Indebtedness, to a level below that which Lender could
  have achieved but for the adoption or modification of any such requirements, Borrower shall,
  within fifteen (15) days of any request by Lender, pay to Lender such additional amounts as (in
  Lender’s sole judgment, after good faith and reasonable computation) will compensate Lender
  for such increase in costs or reduction in yield or rate of return of Lender. No failure by Lender
  to immediately demand payment of any additional amounts payable hereunder shall constitute a
  waiver of Lender’s right to demand payment of any such amounts at any subsequent time.
  Nothing herein contained shall be construed or shall so operate as to require Borrower to pay any
  interest, fees, costs or charges greater than is permitted by applicable Law.

          6. Involuntary Rate. If any amount payable by Borrower under any Loan Document
  is not paid when due (without regard to any applicable grace periods), such amount shall
  thereafter bear interest at the Involuntary Rate (as defined below) to the fullest extent permitted
  by applicable Law. Accrued and unpaid interest or past due amounts (including interest on past
  due interest) shall be due and payable on demand, at a fluctuating rate per annum (the
  "Involuntary Rate") equal to the higher of (a) the Prime Rate plus five hundred (500) basis
  points, or (b) the Adjusted LIBOR Rate plus five hundred (500) basis points.

          7. Additional Defined Terms. In addition to other terms defined herein, as used
  herein the following terms shall have the meanings indicated, unless the context otherwise
  requires:

        "Adjusted LIBOR Rate" means the quotient obtained by dividing (a) the applicable
  London Interbank Offered Rate by (b) 1.00 minus the LIBOR Reserve Percentage.

         "Base Rate" means, on any day, a simple rate per annum equal to the sum of the Prime
  Rate for that day plus the Base Rate Margin. Without notice to Borrower or anyone else, the
  Base Rate shall automatically fluctuate upward and downward as and in the amount by which the
  Prime Rate fluctuates.
          "Base Rate Margin" means five hundred (500) basis points.


  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-5 Filed 07/31/15 Page 5 of 13 PageID #: 778



         "Base Rate Principal" means, at any time, the Principal Amount minus the portion, if any,
  of such Principal Amount which is LIBOR Rate Principal.

         "Indebtedness" means any and all of the indebtedness to Lender evidenced, governed or
  secured by or arising under this Note or any other Loan Document.

         "Interest Period" means with respect to any LIBOR Rate Principal, the period
  commencing on the date such LIBOR Rate Principal is disbursed or on the date on which the
  Principal Amount or any portion thereof is converted into or continued as such LIBOR Rate
  Principal, and ending on the date one (1) month thereafter; provided that:

                       (i)    Each Interest Period must commence on a LIBOR Business Day;

                         (ii)  In the case of the continuation of LIBOR Rate Principal, the
  Interest Period applicable after the continuation of such LIBOR Rate Principal shall commence
  on the last day of the preceding Interest Period;

                        (iii)  The last day of each Interest Period and the actual number of days
  during the Interest Period shall be determined by Lender using the practices of the London
  Interbank market; and
                        (iv) No Interest Period shall extend beyond the Maturity Date, and any
  Interest Period which begins before the Maturity Date and would otherwise end after the
  Maturity Date shall instead end on the Maturity Date.

        "Laws" means all constitutions, treaties, statutes, laws, ordinances, regulations, rules,
  orders, writs, injunctions, or decrees of the United States of America, any state or
  commonwealth, any municipality, any foreign country, any territory or possession, or any
  Tribunal.
          "LIBOR Business Day" means a Business Day which is also a London Banking Day.

          "LIBOR Margin" means two hundred fifteen (215) basis points.
         "LIBOR Rate" means for any applicable Interest Period for any LIBOR Rate Principal, a
  simple rate per annum equal to the sum of the LIBOR Margin plus the Adjusted LIBOR Rate.

          "LIBOR Rate Election" means an election or deemed election by Borrower of LIBOR
  Rate in accordance with this Note.

          "LIBOR Rate Principal" means any portion of the Principal Amount which bears interest
  at an applicable LIBOR Rate at the time in question.
         "LIBOR Reserve Percentage" means, with respect to any applicable Interest Period, for
  any day that percentage (expressed as a decimal) which is in effect on such day, as prescribed by
  the Board of Governors of the Federal Reserve System (or any successor) for determining the
  maximum reserve requirement (including basic, supplemental, emergency, special and marginal
  reserves) generally applicable to financial institutions regulated by the Federal Reserve Board

                                                4
  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-5 Filed 07/31/15 Page 6 of 13 PageID #: 779



  comparable in size and type to Lender, in respect of "Eurocurrency liabilities" (or in respect of
  any other category of liabilities which includes deposits by reference to which the interest rate on
  LIBOR Rate Principal is determined), whether or not Lender has any Eurocurrency liabilities or
  such requirement otherwise in fact applies to Lender. The LIBOR Rate shall be adjusted
  automatically as of the effective date of each change in the LIBOR Reserve Percentage.

         "London Banking Day" means a day on which banks in London are open for business
  and dealing in offshore dollars.

          "London Interbank Offered Rate" means, with respect to any applicable Interest Period,
  the rate per annum equal to the British Bankers Association LIBOR Rate ("BBA LIBOR"), as
  published by Reuters (or other commercially available source providing quotations of BBA
  LIBOR as selected by Lender from time to time) at approximately 11:00 a.m. London time two
  (2) London Banking Days before the commencement of the Interest Period, for deposits in U.S.
  Dollars (for delivery on the first day of such Interest Period) with a term equivalent to such
  Interest Period. If such rate is not available at such time for any reason, then the rate for that
  Interest Period will be determined by such alternate method as reasonably selected by Lender.

        "Note" means this promissory note, and any renewals, extensions, amendments or
  supplements hereof.

         "Potential Default" means any condition or event which with the giving of notice or lapse
  of time or both would, unless cured or waived, become an Event of Default.
          "Prime Rate" means, on any day, the rate of interest per annum then most recently
  established by Lender as its "prime rate," it being understood and agreed that such rate is set by
  Lender as a general reference rate of interest, taking into account such factors as Lender may
  deem appropriate, that it is not necessarily the lowest or best rate actually charged to any
  customer or a favored rate, that it may not correspond with future increases or decreases in
  interest rates charged by other lenders or market rates in general, and that Lender may make
  various business or other loans at rates of interest having no relationship to such rate. If Lender
  (including any subsequent holder of this Note) ceases to exist or to establish or publish a prime
  rate from which the Prime Rate is then determined, the applicable variable rate from which the
  Prime Rate is determined thereafter shall be instead the prime rate reported in The Wall Street
  Journal (or the average prime rate if a high and a low prime rate are therein reported), and the
  Prime Rate shall change without notice with each change in such prime rate as of the date such
  change is reported.

          "Tribunal" means any state, commonwealth, federal, foreign, territorial or other court or
  governmental department, commission, board, bureau, district, authority, agency, central bank,
  or instrumentality, or any arbitration authority.

          8.     Prepayment.
                 (a) Borrower may prepay the principal balance of this Note, in full at any time
  or in part from time to time, provided that: (i) no prepayment may be made which in Lender’s
  judgment would contravene or prejudice funding under any applicable permanent loan
  commitment or tri-party agreement or the like; (ii) Lender shall have actually received from

  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-5 Filed 07/31/15 Page 7 of 13 PageID #: 780



  Borrower prior irrevocable written notice (the "Prepayment Notice") of Borrower’s intent to
  prepay, the amount of principal which will be prepaid (the "Prepaid Principal"), and the date on
  which the prepayment will be made; (iii) each prepayment shall be in the amount of $1,000 or
  larger; and (iv) each prepayment shall be in the amount of 100% of the Prepaid Principal, plus
  accrued unpaid interest thereon to the date of prepayment, plus any other sums which have
  become due to Lender under the Loan Documents on or before the date of prepayment but have
  not been paid; and (v) no portion of LIBOR Rate Principal may be prepaid except on the last day
  of the Interest Period applicable thereto, unless (X) the prior written consent of Lender is
  obtained which consent, if given, shall provide, without limitation, the manner and order in
  which the prepayment is to be applied to the Indebtedness, and (Y) Borrower pays to Lender any
  Consequential Loss as a result thereof, in accordance with Section 4(b) below. If this Note is
  prepaid in full, any commitment of Lender for further advances shall automatically terminate.
  No Prepaid Principal may be reborrowed.

                 (b) Within fifteen (15) days after request by Lender (or at the time of any
  prepayment), Borrower shall pay to Lender such amount or amounts as will compensate Lender
  for any loss, cost, expense, penalty, claim or liability, including any loss incurred in obtaining,
  prepaying, liquidating or employing deposits or other funds from third parties and any loss of
  revenue, profit or yield, as determined by Lender in its judgment reasonably exercised (together,
  "Consequential Loss") incurred by Lender with respect to any LIBOR Rate, including any
  LIBOR Rate Election or LIBOR Rate Principal as a result of: (i) the failure of Borrower to make
  any payment on the date or in the amount specified in any Prepayment Notice from Borrower to
  Lender; (ii) the failure of Borrower to borrow, continue or convert into LIBOR Rate Principal on
  the date or in the amount specified in any Rate Election Notice or other notice given by
  Borrower to Lender; (iii) the early termination of any Interest Period for any reason; or (iv) the
  payment or prepayment of any amount on a date other than the date such amount is required or
  permitted to be paid or prepaid. Borrower agrees to pay all Consequential Loss upon any
  prepayment of LIBOR Rate Principal, whether voluntary or involuntary, whether effected by a
  credit bid at foreclosure, or whether by reason of acceleration upon an Event of Default or upon
  any transfer or conveyance of any right, title or interest in the Property giving Lender the right to
  accelerate the maturity of this Note as provided in the Mortgage. Notwithstanding the foregoing,
  the amount of the Consequential Loss shall never be less than zero or greater than is permitted by
  applicable Law. Lender shall provide a notice to Borrower setting forth Lender’s determination
  of any Consequential Loss, which notice shall be conclusive and binding in the absence of
  manifest error. Lender reserves the right to provide interim calculations of such Consequential
  Loss in any notice of default or notice of sale for information purposes, but the exact amount of
  such Consequential Loss shall be calculated only upon the actual prepayment of LIBOR Rate
  Principal as described herein. The Consequential Loss shall be included in the total indebtedness
  secured by the Mortgage for all purposes, including in connection with a foreclosure sale.
  Lender may include the amount of the Consequential Loss in any credit bid Lender may make at
  a foreclosure sale. Lender shall have no obligation to purchase, sell and/or match funds in
  connection with the funding or maintaining of the Loan or any portion thereof. The obligations
  of Borrower under this Section shall survive any termination of the Loan Documents and
  payment of this Note and shall not be waived by any delay by Lender in seeking such
  compensation.



                                                6
  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-5 Filed 07/31/15 Page 8 of 13 PageID #: 781



          This Note is secured by, inter alia, and the parties hereto are entitled to the benefits of
  that certain project loan mortgage, assignment of leases and rents and security agreement of even
  date herewith (which, as now exists, and as the same may hereafter, from time to time, be
  amended, modified, extended, consolidated, increased, supplemented, spread or restated is
  hereinafter referred to as the "Mortgage"), made by the Borrower to the Lender, encumbering,
  among other things, certain real property and improvements now or hereafter located on said real
  property and such other property and interests as more particularly described in the Mortgage
  (the "Mortgaged Property"), which Mortgage specifies various Events of Default upon the
  occurrence of any of such Events of Default, all sums due and owing on this Note may, at
  Lender’s option, be declared immediately due and payable. This Note is executed and delivered
  pursuant to the Project Loan Agreement. All of the covenants, conditions and agreements of the
  Project Loan Agreement and the Mortgage, being made a part hereof by this reference.

         Borrower acknowledges and agrees that Lender has no obligation to fund any advance
  under the Project Loan Agreement at any time after the Maturity Date.

          Any payment made hereunder, whether categorized as a principal payment or otherwise,
  shall first be applied to the payment of costs and expenses for which Borrower is liable
  hereunder or under the Mortgage, next to the payment of accrued and unpaid interest, and lastly
  to a reduction of the Principal Amount.

         All agreements between Borrower and Lender are hereby expressly limited so that in no
  contingency or event whatsoever, whether by reason of acceleration or maturity of the
  indebtedness evidenced hereby or otherwise, shall the amount paid or agreed to be paid to
  Lender for the use or the forbearance of the indebtedness evidenced hereby exceed the maximum
  permissible under applicable law. As used herein, the term "applicable law" shall mean the law
  in effect as of the date hereof provided, however, that in the event there is a change in the law
  which results in a higher permissible rate of interest, then this Note shall be governed by such
  new law as of its effective date. In this regard, it is expressly agreed that it is the intent of
  Borrower and Lender in the execution, delivery and acceptance of this Note to contract in strict
  compliance with the laws of the State of New York from time to time in effect. If, under or from
  any circumstances whatsoever, fulfillment of any provision hereof or of any of the loan
  documents which evidence and/or secure this Note at the time of performance of such provision
  shall be due, shall involve transcending the limit of such validity prescribed by applicable law,
  then the obligation to be fulfilled shall automatically be reduced to the limits of such validity,
  and if under or from any circumstances whatsoever Lender should ever receive as interest an
  amount which would exceed the highest lawful rate, such amount which would be excessive
  interest shall be applied to the reduction of the principal balance evidenced hereby and not to the
  payment of interest. This provision shall control every other provision of all agreements
  between Borrower and Lender.

         Borrower promises to pay all costs, expenses and reasonable attorneys’ fees incurred by
  the holder hereof in the exercise of any remedy (with or without litigation), in any proceeding for
  the collection of the debt evidenced by this Note, in any trustee’s sale or foreclosure of the
  Mortgage or the realization upon any other security securing this Note, in protecting or
  sustaining the lien or priority of said Mortgage or said other security, or in any litigation or
  controversy arising from or connected with this Note, the Project Loan Agreement, or any


  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-5 Filed 07/31/15 Page 9 of 13 PageID #: 782



  security for or guaranty of this Note. Said proceedings shall include, without limitation, any
  probate, bankxuptcy, receivership, injunction, arbitration, mediation, or other proceeding, or any
  appeal from or petition for review of any of the foregoing, in which the holder hereof appears to
  enforce the Project Loan Agreement, collect the debt evidenced by this Note or protect its
  security for this Note. Borrower shall also pay all of Lender’s costs and reasonable attorneys’
  fees incurred in connection with any demand, workout, settlement, compromise or other activity
  in which Lender engages to collect any portion of the debt evidenced by this Note not paid when
  due or as a result of any default of Borrower. If a judgment is obtained hereon which includes an
  award of attorneys’ fees, such attorneys’ fees, costs and expenses shall be in such amount as the
  court shall deem reasonable, such judgment shall bear interest at the Involuntary Rate from the
  date it is rendered to and including the date of payment to Lender.

          Borrower hereby waives valuation and appraisement, demand, presentment for payment,
  notice of dishonor, protest and notice of protest of this Note.

         Any notice, demand or request relating to any matter set forth herein shall be in writing
  and shall be deemed effective and given as provided in the Mortgage.

          This Note and the rights and obligations of the parties hereunder shall in all respects be
  governed by, and construed and enforced in accordance with, the laws of the State of New York
  (without giving effect to New York’s principles of conflicts of law). Borrower hereby
  irrevocably submits to the non-exclusive jurisdiction of any New York State or Federal court
  sitting in the City of New York (or any county in New York State where any portion of the
  Mortgaged Property is located) over any suit, action or proceeding arising out of or relating to
  this Note, and Borrower hereby agrees and consents that, in addition to any methods of service of
  process provided for under applicable law, all service of process in any such suit, action or
  proceeding in any New York State or Federal court sitting in the City of New York (or such
  other county in New York State) may be made by notice to Borrower. Borrower hereby waives
  any objection that it may now or hereafter have to the venue of any such suit or any such court or
  that such suit is brought in an inconvenient forum.

         Borrower hereby agrees that it shall be bound by any agreement extending the time or
  modifying the above terms of payment, made by Lender and the owner or owners of the property
  affected by the Mortgage, whether with or without notice to Borrower, and Borrower shall
  continue to pay the amount due hereunder, but with interest at a rate no greater than the Interest
  Rate (or the Involuntary Rate if otherwise applicable under this Note), according to the terms of
  any such agreements of extension or modification.

         Time is of the essence as to all dates set forth herein, provided, however, that whenever
  any payment to be made under this Note shall be stated to be due on a Saturday, Sunday or a day
  which shall be in the State of New York a legal holiday or day on which banking institutions are
  required or authorized to close (any other day being a "Business Day"), such payment may be
  made on the next succeeding Business Day, and such extension of time shall in such case be
  included in computing interest and fees in connection with such payment.

          Borrower acknowledges that it has no offsets, defenses or counterclaims to the payment
  of this Note.


  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-5 Filed 07/31/15 Page 10 of 13 PageID #: 783



        This Note and all documents executed in connection herewith have been reviewed and
  negotiated by Borrower and Lender at arms length with the benefit of the assistance of legal
  counsel and shall not be construed against either party.

         This Note may not be changed or terminated orally, but only by an agreement in writing
  signed by the party against whom enforcement of any waiver, change, modification or discharge
  is sought.

         Borrower hereby, knowingly, voluntarily, intentionally, expressly and unconditionally
  waives, in connection with any suit, action or proceeding brought by Lender based upon, arising
  out of, under or in connection with this Note, or any other documents contemplated to be
  executed in connection herewith, or any course of conduct, course of dealing, statements
  (whether verbal or written) or actions of any party, any and every right it may have to (i)
  injunctive relief (other than injunctive relief granted in connection with any such suit, action or
  proceeding brought by Lender on this Note), (ii) interpose any counterclaim therein (other than a
  counterclaim brought under this Note that cannot be maintained in any separate action) and (iii)
  have the same consolidated with any other or separate suit, action or proceeding. Nothing herein
  contained shall prevent or prohibit Borrower from instituting or maintaining a separate action
  against Lender with respect to any asserted claim. Borrower acknowledges that the aforesaid
  waiver constitutes a material inducement for Lender to accept this Note and make the loan which
  is evidenced by this Note.

       BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
  INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
  ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
  WITH THIS NOTE OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
  EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
  COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
  ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE
  OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER
  RELATING TO THE ADMINISTRATION OF THE LOAN EVIDENCED BY THIS
  NOTE OR ENFORCEMENT OF THE LOAN DOCUMENTS EVIDENCING AND/OR
  SECURING THE LOAN, AND AGREE THAT NEITHER PARTY WILL SEEK TO
  CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A
  JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
  PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY
  HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
  EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES
  OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER
  CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER
  HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT,
  IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO
  ACCEPT THIS NOTE AND MAKE THE LOAN.
         Borrower hereby grants to Lender, a continuing lien, security interest and right of setoff
  as security for all liabilities and obligations to Lender whether now existing or hereafter arising,

                                                  9
  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-5 Filed 07/31/15 Page 11 of 13 PageID #: 784



  upon and against all deposits, credits, collateral and property, now or hereafter in the possession,
  custody, safekeeping or control of Lender or any entity under the control of Lender, or under
  common control or affiliated with Lender and its and their respective successors and/or assigns
  or in transit to any of them. At any time, without demand or notice (any such notice being
  expressly waived by Borrower), Lender may setoff the same or any part thereof and apply the
  same to any liability or obligation of Borrower even though unmatured and regardless of the
  adequacy of any other collateral security for the loan which is evidenced by this Note. ANY
  AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR
  REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES
  THE LOAN WHICH IS EVIDENCED BY THIS NOTE PRIOR TO EXERCISING ITS
  RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
  PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
  IRREVOCABLY WAIVED.

          Lender may at any time pledge or assign all or any portion of its rights under the loan
  documents which evidence and/or secure the loan evidenced by this Note, including any portion
  of this Note, to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
  Federal. Reserve Act, 12 U.S.C. Section 341. No such pledge or assignment or enforcement
  thereof shall release Lender from its obligations under any of the loan documents which evidence
  and/or secure the loan evidenced by this Note.

         Should the indebtedness represented by this Note or any part thereof be collected at law
  or in equity, or in bankruptcy, receivership or any other court proceedings (whether at the trial or
  appellate level), or should this Note be placed in the hands of attorneys for collection upon
  default, Borrower agrees to pay, in addition to the principal, interest and other sums due and
  payable hereon, all costs of collecting or attempting to collect this Note, including attorneys’ fees
  and expenses. After and during the continuance of any default hereunder or an "Event of
  Default", as that term is defined in the Mortgage, the rate of interest hereunder shall be the
  Involuntary Rate.

        All payments due under this Note shall be made by Borrower to Lender at 120 Broadway,
    th
  16 Floor, New York, New York 10271 or such other place as Lender may from time to time
  specify in writing in lawful currency of the United States of America in immediately available
  funds, without counterclaim or setoff and free and clear of, and without any deduction or
  withholding for, any taxes or other payments.

          If any section or provision of this Note is declared invalid or unenforceable by any court
  of competent jurisdiction, said determination shall not affect the validity or enforceability of the
  remaining terms hereof. No such determination in one jurisdiction shall affect any provision of
  this Note to the extent it is otherwise enforceable under the laws of any other applicable
  jurisdiction.

          Any check, draft, money order or other instrument given in payment of all or any portion
  of this Note may be accepted by the Lender and handled in collection in the customary manner,
  but the same shall not constitute payment hereunder or diminish any rights of the Lender, except
  to the extent actual cash proceeds of such instruments are unconditionally received by the Lender
  and applied to the indebtedness in the manner provided in this Note.

                                                 10
  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP       Document 17-5 Filed 07/31/15 Page 12 of 13 PageID #: 785




         Upon receipt of an affidavit of an officer of Lender as to the loss, theft, destruction or
  mutilation of this Note or any other security document which is not of public record, and, in the
  case of any such loss, theft, destruction or mutilation, upon cancellation of this Note or other
  security document, Borrower will issue, in lieu thereof, a replacement note or other security
  document in the same principal amount thereof and otherwise of like tenor.




                                                11
  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP     Document 17-5 Filed 07/31/15 Page 13 of 13 PageID #: 786



          IN WITNESS WHEREOF, the Borrower has duly executed this Note as of the Date of
  Note.

                                         RIVERROCK NEHEMIAH REALTY LLC,
                                         a New York limited liability company

                                         By: Guytech Management Services, Inc.


                                         By:




                                         Having an address at:
                                         771 Thomas S. Boyland Street
                                         Brooklyn, New York 11212




  NYC 301815.2
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-6 Filed 07/31/15 Page 1 of 5 PageID #: 787




                    EXHIBIT
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-6 Filed 07/31/15 Page 2 of 5 PageID #: 788
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-6 Filed 07/31/15 Page 3 of 5 PageID #: 789
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-6 Filed 07/31/15 Page 4 of 5 PageID #: 790
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-6 Filed 07/31/15 Page 5 of 5 PageID #: 791
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 1 of 15 PageID #: 792




                     EXHIBIT
    Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 2 of 15 PageID #: 793


NYC DEPARTMENT OF FINANCE
OFFICE OF ThE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the mformation provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.
                                                                   2008 101000539004001 E3 A08
                         RECORDING AND ENDORSEMENT COVER PAGE                            PAGE 1 OF 15
Document ID: 2008101000539004       Document Date: 08-20-2008               Preparation Date: 10-10-2008
Document Type: ASSIGNMENT OF LEASES AND RENTS
DocumentPage Count: 13                           ___________________________________________________
PRESENTER:                                       RETURN     TO:
FIRST NATIONWIDE OF NEW YORK, INC.               EDWARDS ANGELL PALMER & DODGE LLP
PICK UP BRS, 1261 BROADWAY                       750 LEXINGTON AVENUE
AS AGENT FOR OLD REPUBLIC TITLE INSURANCE ATTN KEVIN C. GEORGE, ESQ.
CO.                                              NEWYORK,NY 10022
NEW YORK, NY 10001
212-685-9700

                                       PROPERTY DATA
Borough         Block Lot             Unit  Address
BROOKLYN         3602 1002 Entire Lot COMM 774 ROCKAWAY AVENUE
        Property Type: COMMERCIAL CONDO UNTT(S)




                                          CROSS REFERENCE DATA
Document ID: 2008101000539002
 x Additional Cross References on Continuation Page
                                                               PARTIES
ASSIGNOR:                                                          ASSIGNEE:
RIVERROCK NEI-IEMIAH REALTY LLC                                    BANCO POPULAR NORTH AMERICA
771 THOMAS S. BOYLAND STREET                                       120 BROADWAY, 16TH FLOOR
BROOKLYN,NY 11212                                                  NEWYORK,NY 10271



                                                           FEES AND TAXES
Mortgage                                                          Filing Fee:
Mortgage Amount:                                  2,262,010.00                                $                        0.00
Taxable Mortgage Amount:           $                      0.00    NYC Real Property Transfer Tax:
Exemption:                                          255                                       $                        0.00
TAXES: County (Basic):             $                      0,00    NYS Real Estate Transfer Tax:
          City(Additional):        $                      0.00                                $                        0.00
          Spec (Additional):       $                      0.00                RECORDED OR FILED IN THE OFFICE
          TASF:                                           0.00                     OF THE CITY REGISTER OF THE
          MTA                                             000            ,, .             CITY OF NEW YORK
                                                                                •1
          NYCIA                                           000                            Recorded/Filed          102120081134
          Additional MRT           $                      0 00                           City Register File No (CRFN)
                 TOTAL             $                      0 00                                                2008000413122
 RecordingFee:                                          102.00                                            ki
 Affidavit Fee:                                           8.00

____________________________________________                                              City Register Official Signature
   Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 3 of 15 PageID #: 794


NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER




                                          2008 101000539004001C3888
                 RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 15
Document ID: 2008101000539004 Document Date: 08-20-2008 Preparation Date: 10-10-2008
Document Type: ASSIGNMENT OF LEASES AND RENTS

CROSS REFERENCE DATA
Document ID: 2008101000539003
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 4 of 15 PageID #: 795
                                                                                         fA)O' (533'


                                                                                            (co
 Recording Requested By
 And When Recorded Mail To:

 EDWARDS ANGELL PALMER & DODGE LLP
 750 Lexington Avenue
 New York, New York 10022
 Attention: Kevin C. George, Esq.


                           ASSIGNMENT OF LEASES AND RENTS

                THIS ASSIGNMENT OF LEASES AND RENTS (the "Assignment") is made as
  of August 20, 2008 by RWERROCK NEHEMIAH REALTY LLC, a New York limited
  liability company having an address at 771 Thomas S. Boyland Street, Brooklyn, New York
  11212 (the "Borrower"), the Borrower is referred to in this Assignment as "Assignor" in favor
  of BANCO POPULAR NORTH AMERICA, its successors and assigns having an address at
  120 Broadway, 16th Floor, New York, New York 10271 (collectively, the "Assignee").

                                            RECITALS

  A.     Assignor is the owner of a fee simple interest in and to the real property described in
  Schedule A attached hereto, and the owner of all of the fixtures and improvements now or
  hereafter located thereon or attached thereto now existing or to be constructed thereon. Said real
  property, personalty, fixtures and the improvements are herein referred to collectively as the
  "Premises."

  B.     Assignee has agreed to make a loan to Assignor in the original principal amount of
  $2,262,010 (the "Loan"), as evidenced by that certain Building Loan Note and Project Loan
  Note (collectively, the "Note"), each of even date herewith, executed by Assignor in favor of
  Assignee; the Loan is secured by that certain Building Loan Mortgage, Assignment of Leases
  and Rents and Security Agreement and Project Loan Mortgage, Assignment of Leases and Rents
  and Security Agreement (collectively, the "Mortgage"), each of even date herewith, from
  Assignor to Assignee; a certain portion of the Loan shall be disbursed pursuant to that certain
  Building Loan Agreement between Assignor and Assignee of even date herewith, and a certain
  portion of the Loan shall be disbursed pursuant to that certain Project Loan Agreement of even
  date herewith between Assignor and Assignee (collectively, the "Loan Agreement").

  C.     In order to induce Assignee to make the Loan to Assignor, Assignor has agreed to
  execute this Assignment.

                 NOW, THEREFORE, with reference to the foregoing and in reliance thereon and
  for good and valuable consideration, the receipt of which is hereby acknowledged, Assignor
  agrees as follows:




                                                                                           NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 5 of 15 PageID #: 796




                                            AGREEMENT

          1.      All initially capitalized terms used herein, unless otherwise defined or required by
  context, shall have the meaning ascribed to them in the Loan Agreement.

          2.     Assignor hereby absolutely grants, sells, assigns, transfers and sets over to
  Assignee, by this Assignment, all of Assignor's interests, whether now existing or hereafter
  acquired, in all leases, including commercial leases, any lettings, occupancies, subleases and
  other occupancy agreements of any nature, now or hereafter entered into relating to the Premises
  or any part thereof, together with all extensions, renewals, modifications or replacements of said
  leases and occupancy agreements, and together with any and all guarantees of the obligations of
  the lessees and occupants thereunder (the tenant, occupant or subtenant under any lease is herein
  referred to individually as "Lessee" and collectively under all leases as "Lessees", whether now
  existing or hereafter executed, and all extensions and renewals of said guarantees. (Said leases
  and occupancy agreements, together with any and all guarantees, modifications, extensions and
  renewals thereof, are hereinafter referred to collectively as the "Leases" and individually as a
  "Lease.")

          3.       Assignor's purpose in making this Assignment is to relinquish to Assignee its
  right to collect and enjoy the rents, additional rents, escalation payments, accounts, royalties,
  issues, profits, income, revenues and other benefits at any time accruing by virtue of the Leases
  (hereinafter collectively referred to as "Rents, Accounts and Profits").

          4.      The parties intend that this Assignment shall be a present, absolute, irrevocable
  and unconditional assignment and shall, immediately upon execution, give the Assignee the right
  to enforce, terminate, enter into or modify the Leases, and to collect the Rents, Accounts and
  Profits and to apply them in payment of the principal and interest and all other sums payable by
  Assignor on the Indebtedness and other Obligations under the Note and other loan documents, as
  well as all other sums payable under the Mortgage or any other instrument given as security for
  the Indebtedness. However, the Assignee hereby grants to Assignor a license to collect and use,
  subject to the provisions set forth below, the Rents, Accounts and Profits as they respectively
  become due and to enforce the Leases, so long as there is no Event of Default (as defined in the
  Mortgage) by Assignor in performance of the terms, covenants or provisions of the Mortgage,
  the Note, or the Loan Agreement, this Assignment or any other Loan Documents executed in
  connection with the Loan, subject to any applicable notice and cure provisions in the Loan
  Documents. Nothing contained herein, nor any collection of Rents, Accounts and Profits by
  Assignee or by a receiver or agent of Assignee, shall be construed to make Assignee a
  "mortgagee in possession" of the Premises so long as Assignee has not entered into actual
  possession of the Premises.

          5.    Upon the occurrence of any Event of Default, under the terms and conditions of
  this Assignment, the Note, the Mortgage, the Loan Agreement or any other loan document, this
  Assignment shall constitute a direction and full authority to each Lessee under any Lease and
  each guarantor of any Lease to pay all Rents, Accounts and Profits to Assignee without proof of
  the Default relied upon. Assignor hereby irrevocably authorizes each Lessee and guarantor
  under any Lease to rely upon and comply with any notice or demand by Assignee for the
  payment to Assignee of any Rents, Accounts and Profits due or to become due.

                                                  -2-
                                                                                             NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 6 of 15 PageID #: 797




         6.     Assignor represents and warrants as to each Lease now or hereafter covering all
 or any portion of the Premises:

                 (a)     that it is in full force and effect;

                 (b)     that no material default exists on the part of any Lessee or Assignor under
 any Lease;

               (c)     that no Rents, Accounts and Profits in excess of one month's Rents,
 Accounts and Profits have been collected in advance;

                 (d)     that no Lease or any interest therein has been previously assigned or
 pledged;

                 (e)    that, to the best of its knowledge, no Lessee under any Lease has any
 defense, setoff or counterclaim against Assignor; and

                (f)     that all Rents, Accounts and Profits due to date under each Lease have
 been collected and no concession has been granted to any Lessee in the form of a waiver, release,
 reduction, discount or other alteration of Rents, Accounts and Profits due or to become due.

         7.      Assignor agrees with respect to each Lease:

                  (i)      If any Lease provides for a security deposit or other security to be paid or
  given by the Lessee to Assignor, this Assignment transfers to Assignee all of Assignor's right,
  title and interest in and to each such security deposit or other security given; provided, however,
  that Assignor shall have the right to retain said security deposit or other security given so long as
  no Event of Default occurs under this Assignment, the Mortgage, the Note, the Loan Agreement
  or any other Loan Document; and provided further that Assignee shall have no obligation to the
  Lessee with respect to such security deposit or any interest due thereon or other security given
  unless and until Assignee comes into actual possession and control of said security deposit or
  interest or other security given.

                 (ii)    If any Lease for commercial space provides for the abatement of Rents,
  Accounts and Profits during repair of the leased premises by reason of fire or other casualty,
  Assignor shall furnish rental insurance to Assignee, the policies to be with companies and in
  form, content, policy limits and terms as are customary in the case of entities owning similar
  property or assets similarly situated, or as otherwise required by Assignee.

                  (iii) Each Lease shall remain in full force and effect despite any merger of the
  interest of Assignor and any Lessee thereunder. Assignor shall not terminate, or attempt to
  terminate, any Lease, or materially modify or amend any Lease or any of the terms thereof, or
  grant any concessions in connection therewith or accept a surrender thereof, without the prior
  written consent of Assignee, which consent shall not be unreasonably withheld, except for the
  eviction of the Lessee's existing in the Premises as of the date hereof.




                                                     -3-
                                                                                              NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 7 of 15 PageID #: 798




                 (iv)  Assignor shall not hereafter execute or consent to any Lease, the terms and
 conditions of which have not been previously approved in writing by Assignee, which approval
 shall not be unreasonably withheld or delayed.

                (v)    Assignor shall not collect any Rents, Accounts and Profits more than thirty
 (30) days in advance of the date on which they become due under the terms of any Lease.

                (vi)    Assignor shall not discount any future accruing Rents, Accounts and
 Profits.

                (vii) Assignor shall not consent to any assignment of any Lease, or any
 subletting thereunder, whether or not in accordance with its terms, on any terms less favorable
 than those which would reflect an arm's length transaction in light of prevailing market
 conditions (subject to the rent restrictions, if any, applicable to the Premises), without the prior
 written consent of Assignee, except as otherwise required by such Lease.

                (viii) Assignor shall not execute any further assignment or pledge of any of the
 Leases or the Rents, Accounts and Profits or any interest therein or suffer or permit any such
 assignment or pledge to occur by operation of law.

                 (ix)   Assignor shall not request, consent to, agree to or accept a subordination
 of any Lease to any mortgage, deed of trust or other encumbrance, or any other Lease, now or
 hereafter affecting the Premises or any part thereof, or suffer or permit conversion of any Lease
 to a sublease, without Assignee's prior written consent.

                (x)     Assignor shall fully and faithfully perform and discharge all obligations of
 the lessor under each Lease, and shall give prompt written notice to Assignee of any notice of
 Assignor's default received from any Lessee or any other person and furnish Assignee with a
 complete copy of said notice. Assignor shall appear in and defend, at no cost to Assignee, any
 action or proceeding arising under or in any manner connected with any Lease. Assignor shall
 use prudent effort to enforce each Lease and all remedies available to Assignor against the
 Lessee in the case of default under the Lease by the Lessee, except for termination of any Lease
 (which shall require the prior written consent of Assignee), except as aforesaid.

                   (xi) Assignor shall give Assignee written notice immediately upon entering
  into a Lease of any part of the Premises and shall promptly provide to Assignee a true and
  correct copy of each fully executed Lease and any guarantee thereof Upon written notice from
  Assignee to Assignor, such Lease shall be deemed included in this Assignment as though
  originally listed herein.

                  (xii) At Assignee's option, Assignor shall not hire, retain or contract with any
  third party for property management services with respect to the Premises without Assignee's
  prior written approval of such party and the terms of its contract for management services.

                 (xiii) Nothing herein shall be construed to impose any liability or obligation on
  Assignee under or with respect to any Lease. Assignor shall indemnify, defend and hold
  Assignee, its officers, directors, agents, employees, attorneys, participants and representatives
  and each of their respective successors, heirs and assigns (collectively, the "Indemnitees")

                                                 -4-
                                                                                            NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 8 of 15 PageID #: 799




 harmless from and against any and all liabilities, losses and damages which any Indeninitee may
 incur under any Lease or by reason of this Assignment, and of and from any and all claims and
 demands whatsoever which may be asserted against any Indenmitee by reason of any alleged
 obligations to be performed or discharged by Assignee under any Lease or this Agreement,
 unless any of the foregoing arises from or results from the gross negligence or willful
 misconduct of any Indemnitee. Should any Indemnitee incur any liability, loss or damage under
 any Lease or by reason of this Assignment and such liability, loss or damage falls within the
 foregoing indemnification, Assignor shall immediately upon demand reimburse such Indemnitee
 for the amount thereof together with all costs, expenses, attorneys' fees (based on itemized
 invoices for time and charges) and court costs incurred by such Indemnitee. All of the foregoing
 sums shall bear interest at the Involuntary Rate (as defined in the Note) from the date of demand
 by any such Indemnitee until paid. Any Rents, Accounts and Profits collected by Assignee may
 be applied by Assignee, in its discretion, in satisfaction of any such liability, loss, damage, claim,
 demand, cost, expense or fees, in addition to the Indebtedness.

         8.      Assignor hereby grants to Assignee the following rights:

                 (i)    Upon an Event of Default as defmed in the Mortgage or the Loan
  Agreement, Assignee shall be deemed to be the creditor of each Lessee in respect of any
  assignments for the benefit of creditors and any bankruptcy, arrangement, reorganization,
  insolvency, dissolution, receivership or other debtor relief proceedings affecting such Lessee,
  without obligation on the part of Assignee, however, to file timely claims in such proceedings or
  otherwise pursue creditor's rights therein.

                 (ii)    Assignee shall have the right to assign Assignor's right, title and interest
  in the Leases to any subsequent holder of the Mortgage or any participating interest therein or to
  any person acquiring title to all or any part of the Premises through foreclosure or otherwise.
  Any subsequent assignee shall have all the rights and powers herein provided to Assignee.

                  (iii) Assignee shall have the right (but not the obligation), upon any Event of
  Default under the Mortgage or the Loan Agreement, to take any action as Assignee may deem
  necessary or appropriate to protect its security, including but not limited to appearing in any
  action or proceeding and performing any obligations of the lessor under any Lease; and Assignor
  agrees to pay, on demand, all costs and expenses, including without limitation reasonable
  attorneys' fees and court costs incurred by Assignee in connection therewith, together with
  interest thereon at the Involuntary Rate.

                 (iv)   Upon any Event of Default under this Assignment, the Mortgage, the
  Note, the Loan Agreement, or any other Loan Documents, subject to any applicable notice and
  cure provisions therein, and without notice to or consent of Assignor, Assignee shall have the
  following rights (none of which shall be construed to be obligations of Assignee):

         (i) Assignee shall have the right under this Assignment to use and possess, without
         rental or charge, the Fixtures, Equipment and Personal Property of the Assignor located
         in or on the Premises and/or used in the operation or occupancy thereof. Assignee shall
         have the right to apply any of the Rents, Accounts and Profits to pay installments due for
         Personal Property rented or purchased on credit, insurance premiums on Personal


                                                  -5-
                                                                                              NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 9 of 15 PageID #: 800




         Property, or other charges relating to Personal Property in or on the Premises. However,
         this Assignment shall not make Assignee responsible for the control, care, management
         or repair of the Premises or any Personal Property or for the carrying out of any of the
         terms or provisions of any Lease.

         (ii)   Assignee shall have the right to apply the Rents, Accounts and Profits and any
         sums recovered by Assignee hereunder to the outstanding Indebtedness, as well as to
         charges for taxes, insurance, improvements, maintenance and other items relating to the
         operation of the Premises.

         (iii) Assignee shall have the right to take possession of the Premises, manage and
         operate the Premises and Assignor's business thereon, and to take possession of and use
         all books of account and financial records of Assignor and its property managers or
         representatives relating to the Premises.

         (iv)    Assignee shall have the right to execute new Leases of any part of the Premises,
         including Leases that extend beyond the term of the Mortgage.

         (v)    To the extent permitted in any existing Leases, Assignee shall have the right to
         cancel or alter any existing Leases.

         (vi)    Assignee hall have the authority, as Assignor's attorney-in-fact, such authority
         being coupled with an interest and irrevocable, to sign the name of Assignor and to bind
         Assignor on all papers and documents relating to the operation, leasing and maintenance
         of the Premises.

                (v) All of the foregoing rights and remedies of Assignee are cumulative, and
  Assignee shall also have upon the occurrence of any such Event of Default all other rights and
  remedies provided under the Note, the Loan Agreement, the Mortgage, or any other loan
  document executed in connection with the Loan evidenced by the Note or other agreement
  between Assignor and Assignee, or otherwise available at law or in equity or by statute subject to
  the nonrecourse clause set forth in the Note.

        9.      Failure of Assignee to avail itself of any terms, covenants or conditions of this
  Assignment for any period of time or for any reason shall not constitute a waiver thereof.

          10.     Notwithstanding any future modification of the terms of the Note, the Mortgage,
  the Loan Agreement or any other loan document executed in connection with the Loan
  evidenced by the Note, this Assignment and the rights and benefits hereby assigned and granted
  shall continue in favor of Assignee in accordance with the terms of this Assignment, and without
  affecting the priority of this Assignment.

          11.     This Assignment shall be binding upon and inure to the benefit of the respective
  heirs, legal representatives, successors and assigns of the parties hereto (including without
  limitation in the case of Assignee, any third parties now or hereafter acquiring any interest in the
  Indebtedness or other obligations of Assignor under the Note, or Mortgage, the Loan Agreement
  or any other loan document executed in connection with the Loan evidenced by the Note, or a
  part thereof, whether by virtue of assignment, participation or otherwise). The words

                                                  -6-
                                                                                             NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 10 of 15 PageID #: 801




  "Assignor," "Assignee," and "Lessee," wherever used herein, shall include the persons and
  entities named herein or in any Lease and designated as such and their respective heirs, legal
  representatives, successors and assigns, provided that any action taken by the named Assignee or
  any successor, designated as such by an instrument recorded in the Official Records of Kings
  County, New York, referring to this Assignment, shall be sufficient for all purposes
  notwithstanding that Assignee may have theretofore assigned or participated any interest in the
  obligation to a third party. All words and phrases shall be taken to include the singular or plural
  number, and the masculine, feminine or neuter gender, as may be appropriate under the
  circumstances.

          12.    Any change, amendment, modification, abridgment, cancellation, discharge or
  termination of this Assignment or any term or provision hereof shall be invalid without the
  written consent of Assignee.

          13.     Upon payment to Assignee of the full amount of the Indebtedness and other
  obligations secured hereby and by the Note and Mortgage, as evidenced by a recorded
  satisfaction or release of the Mortgage, this Assignment shall be void and of no further effect.

         14.     All notices, demands, approvals and other communications provided for in the
  Loan Documents shall be in writing and be delivered by telegraph, cable, overnight air courier,
  personal delivery or registered or certified U.S. mail, postage prepaid with return receipt
  requested to the appropriate party at its address as follows:

                 If to Assignor:
                                   RiverRock Nehemiah Realty LLC
                                   c/o Guytech Management Services, Inc.
                                   771 Thomas S. Boyland Street
                                   Brooklyn, New York 11212

                 with a copy to:
                                   Goldstein Hall, PLLC
                                   44 Wall Street
                                   New York, New York 10005
                                   Attention: Matthew Hall, Esq.

                 If to Assignee:
                                   Banco Popular North America
                                   120 Broadway
                                   16th Floor
                                   New York, New York 10271
                                   Attention: Lawrence G. Hammond

                 with a copy to:
                                   Edwards Angell Palmer & Dodge LLP
                                   750 Lexington Avenue
                                   New York, New York 10022
                                   Attention: Kevin C. George, Esq.


                                                   -7-
                                                                                            NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 11 of 15 PageID #: 802




  Addresses for notice may be changed from time to time by written notice to all other parties.
  Any communications given by telegram, or cable must be confirmed within forty-eight (48)
  hours by overnight air courier or mail in the manner hereinbefore described. If any
  communication is given by mail in the manner hereinabove described, it will be effective upon
  the earlier of: (a) three (3) days after deposit in a post office or other official depository under
  the care and custody of the United States Postal Service, or (b) actual receipt, as indicated by the
  return receipt; if given by telegraph or cable, when delivered to the telegraph company with
  charges prepaid; and if given by personal delivery, or by overnight air courier, when delivered to
  the appropriate address set forth above.

         15.     This Assignment may be recorded in the Official Records of Kings County, New
  York and Assignor shall pay all fees, charges, costs and expenses of such recording, and cause to
  be prepared, executed and delivered any and all affidavits necessary to record the same.

          16.    If any provision of this Assignment is determined to be illegal or unenforceable
  for any reason, the remaining provisions hereof shall not be affected thereby.

          17.     This Assignment shall be governed by and construed in accordance with the laws
  of the State of New York.

          18.   If Assignee should bring any action to enforce its rights hereunder at law or at
  equity, Assignor shall reimburse Assignee for all attorneys' fees and court costs incurred by
  Assignee in connection therewith.

          19.     Assignor hereby, knowingly, voluntarily, intentionally, expressly and
  unconditionally waives, in connection with any suit, action or proceeding brought by Assignee
  based upon, arising out of, under or in connection with this Assignment, or any other documents
  contemplated to be executed in connection herewith, or any course of conduct, course of dealing,
  statements (whether verbal or written) or actions of any party, any and every right it may have to
  (i) injunctive relief (other than injunctive relief granted in connection with any such suit, action
  or proceeding brought by Assignee this Assignment), (ii) A TRIAL BY JURY, (iii) interpose
  any counterclaim therein (other than a counterclaim brought by Assignee under this Assignment
  that cannot be maintained in any separate action) and (iv) have the same consolidated with any
  other or separate suit, action or proceeding. Nothing herein contained shall prevent or prohibit
  Assignor from instituting or maintaining a separate action against Assignee with respect to any
  asserted claim. Assignor acknowledges that the aforesaid waiver constitutes a material
  inducement for Assignee to accept this Assignment and make the loan which is evidenced by this
  Assignment.

          20.     Assignor hereby grants to Assignee, a continuing lien, security interest and right
  of setoff as security for all liabilities and obligations to Assignee whether now existing or
  hereafter arising, upon and against all deposits, credits, collateral and property, now or hereafter
  in the possession, custody, safekeeping or control of Assignee or any entity under the control of,
  controlled by or affiliated with Assignee, its successors and/or assigns or in transit to any of
  them. At any time, without demand or notice (any such notice being expressly waived by
  Assignor), Assignee may setoff the same or any part thereof and apply the same to any liability
  or obligation of Assignor even though unmatured and regardless of the adequacy of any other


                                                  -8-
                                                                                             NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 12 of 15 PageID #: 803




  collateral security for the Loan. ANY AND ALL RIGHTS TO REQUIRE ASSIGNEE TO
  EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
  COLLATERAL WIIICH SECURES TILE LOAN WHICH IS EVIDENCED BY THE
  NOTE PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
  DEPOSITS, CREDITS OR OTHER PROPERTY OF TIlE ASSIGNOR, ARE HEREBY
  KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.




                                       -9-
                                                                        NYC 301908
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 13 of 15 PageID #: 804




                IN WITNESS WHEREOF, the undersigned Assignor has executed this
  Assignment as of the date first above written.


                                     RWERROCK NEHEMIAH REALTY LLC
                                     a New York limited liability company

                                     By: Guytech Management Services, Inc.



                                     By: /hNoo
                                          President


                                     Each having an address at:
                                     771 Thomas S. Boyland Street
                                     Brooklyn, New York 11212




                                                                             NYC 301908.1
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 14 of 15 PageID #: 805




  STATE OF NEW YORK                  )
                                     ) ss.:
  COUNTY OF NEW YORK                 )


  On the 20th day of August, in the year 2008, before me, the undersigned, personally appeared
  Joseph Norton personally known to me or proved to me on the basis of satisfactory evidence to
  be the individual whose name is subscribed to the within instrument and acknowledged to me
  that she executed the same in her capacity, and that by her signature on the instrument, the
  individual, or the person on behalf of which the individual acted, executed the instrument.




                                                    Notary Public
                                                    Commission expires:

                                                            MLCHAEL SCHWAR
                                                          Notary PubhC State of New Yofk
                                                                                             SEA1
                                                                 No. 01SC6096514
                                                             Qualified In Kings County
                                                                      ExpISB July 28, 2011
                                                         CommlUIOfl




                                                                                             NYC 301908.1
Case 1:14-cv-07298-FB-VVP Document 17-7 Filed 07/31/15 Page 15 of 15 PageID #: 806




                                   SCIIEDUILE A

                           Legal Description of the Premises




                                                                       NYC 301908.1
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 1 of 9 PageID #: 807




                    EXHIBIT
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 2 of 9 PageID #: 808
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 3 of 9 PageID #: 809
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 4 of 9 PageID #: 810
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 5 of 9 PageID #: 811
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 6 of 9 PageID #: 812
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 7 of 9 PageID #: 813
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 8 of 9 PageID #: 814
Case 1:14-cv-07298-FB-VVP Document 17-8 Filed 07/31/15 Page 9 of 9 PageID #: 815
Case 1:14-cv-07298-FB-VVP Document 17-9 Filed 07/31/15 Page 1 of 10 PageID #: 816




                     EXHIBIT
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-9 Filed 07/31/15 Page 2 of 10 PageID #: 817




                                  GUARANTY OF PAYMENT
                                       (RETAIL)

                                                                   Dated as of." August 20, 2008




  Banco Popular North America
  120 Broadway, 16th Floor
  New York, New York 10271
  Attention: Lawrence G. Hammond,
             Vice President

           Re:    Up to $2,262,010 Construction Mortgage Loan (the "Loan") from
                  Banco Popular North America (the "Lender") to RiverRock
                  Nehemiah Realty LLC, a New York limited liability company (the
                  "Borrower")

   Ladies and Gentlemen:

          To induce Lender to consummate the captioned transaction and to lend the indicated
   amount to Borrower in accordance with that certain building loan agreement (the "Building
   Loan Agreement") dated the date hereof by and among the Borrower and Lender (all capitalized
   terms not defined herein shall have the meanings ascribed thereto in the Building Loan
   Agreement), the undersigned (hereinafter, and if there are two or more signers, each of them
   individually and collectively, "Guarantor") hereby jointly and severally (except in the case of
   paragraphs 7 through 12 which are made severally by each Guarantor) represents, warrants and
   covenants to you and your successors and assigns as follows:

                  1.     Authorization and Enforceability of Loan Documents. The Building Loan
   Agreement, Note, Mortgage and all other documents executed and delivered by Borrower to
   Lender in connection with the Loan (the Building Loan Agreement, the Note, Mortgage and such
   other documents hereinafter, sometimes, the "Loan Documents") have been duly authorized and
   executed by the signatories thereto (other than Lender) and are legal, valid and binding
   instruments, enforceable against such parties in accordance with their respective terms.
   Capitalized terms used herein without definition shall have the respective meanings ascribed
   thereto in the Building Loan Agreement.

                 2.      Obligations Guaranteed. The Guarantor unconditionally guarantees the
   due performance and prompt payment, whether at maturity or by acceleration or otherwise, of (i)
   all of the Borrower’s obligations under the Note, the Mortgage, the Building Loan Agreement
   and all of the other Loan Documents, together with interest on such obligations to the extent
   provided for in said documents, and (ii) all reasonable legal and other costs or expenses paid or
   incurred by you in the enforcement thereof against the Borrower or the enforcement of this
   Guaranty of Payment against any Guarantor and further unconditionally guarantees that the


   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-9 Filed 07/31/15 Page 3 of 10 PageID #: 818




  representations and warranties made by the Borrower in the Building Loan Agreement and the
  Loan Documents are tree as of the date hereof.

                  3.      Liability Unimpaired. The Guarantor’s liability hereunder shall in no way
  be limited or impaired by, and Guarantor hereby consents to and agrees to be bound by any
  amendment or modification of the provisions of the Loan Documents or any other instrument
  made to or with Lender by the Borrower or any person who succeeds the Borrower as owner of
  all or part of the property covered by the Mortgage, provided however, that the Guarantor shall
  not be bound by any such amendment or modification which increases our liability hereunder
  without the specific written consent of the Guarantor but the Guarantor shall be bound by any
  modification or amendment which extends the maturity date of the Note. In addition,
  Guarantor’s liability hereunder shall in no way be limited or impaired by (i) any extensions of
  time for performance required by any of said documents, including, but not limited to, any
  extension of any of the dates set forth in the Building Loan Agreement and/or any one or more of
  the Loan Documents, (ii) any sale, assignment or foreclosure of the Mortgage or any sale or
  transfer of all or part of the property covered by the Mortgage, (iii) any exculpatory provision in
  any of said instruments limiting Lender’s recourse to property encumbered by the Mortgage or to
  any other security, or limiting Lender’s rights to a deficiency judgment against the Borrower, (iv)
  the release of the Borrower or any other person from performance or observance of any of the
  agreements, covenants, terms or conditions contained in any of said instruments by operation of
  law or otherwise, (v) the release or substitution in whole or in part of any security for the Note,
  (vi) the failure to record the Mortgage or file any UCC financing statements (or the improper
  recording or filing of any thereof) or to otherwise perfect, protect, secure or insure any security
  interest or lien given as security for the Note, (vii) the exercise of any rights or remedies by any
  party under the Building Loan Agreement and/or any one or more of the Loan Documents, (viii)
  the invalidity, irregularity or unenforceability, in whole or in part, of the Building Loan
   Agreement, and/or any one or more of the other Loan Documents or any other instrument or
   agreement executed or delivered to you in connection with the Loan, including, without
   limitation, any other guaranty (ix) any other action or circumstance whatsoever which
   constitutes, or might be construed to constitute, a legal or equitable discharge or defense of
   Borrower for its obligations under any of the Loan Documents or of Guarantor under this
   Guaranty or (x) any representations and warranties made to or for the benefit of Lender in the
   Loan Documents, by whomsoever made, not being true and correct as of the date hereof or as of
   the date each Requisition or request for advance under the Building Loan Agreement is
   submitted to Lender; and, in any such case, whether with or without notice to Guarantor and with
   or without consideration. As used above in this paragraph, and elsewhere in this Guaranty, the
   term "person" shall mean any individual, company, firm, association, partnership, corporation,
   limited liability company, trust or other legal entity of any kind whatsoever; and, in any such
   case, whether with or without notice to us and with or without consideration.

                  4.      Preservation of Loan Documents. The Guarantor will cause the Borrower
   to maintain and preserve the enforceability of the Building Loan Agreement and each of the
   Loan Documents, as the same may be modified and will not permit the Borrower to take or to
   fail to take actions of any kind (other than payment of the Notes and Mortgages), the taking of
   which or the failure to take which might be the basis for a claim that any of us has a defense to
   our obligations hereunder.

                                             -2-
   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-9 Filed 07/31/15 Page 4 of 10 PageID #: 819




                 5.      Indemnification; Payrnents; Certain Waivers. The Guarantor hereby
  agrees to indemnify Lender against loss, cost or expense incurred by Lender caused by the
  Borrower asserting any defense to its obligations under the Building Loan Agreement and/or any
  one or more of the Loan Documents or the assertion by any Guarantor of any defense to
  Guarantor’s obligations hereunder. The Guarantor (i) waives any right or claim of right to cause
  a marshalling of the Borrower’s assets or to cause Lender to proceed against any of the security
  for the Note or for the obligations guaranteed hereby before proceeding against Guarantor or to
  proceed against Guarantor in any particular order; (ii) the Guarantor agrees that any payments
  required to be made by us hereunder shall become due on demand in accordance with the terms
  hereof and in the Building Loan Agreement, the Note, and/or the Mortgage immediately upon
  the happening of any default under the Loan Documents and without presentment of the Note to
  the Borrower, demand for payment or protest thereof, or notice of non-payment or protest
  thereof; and (iii) the Guarantor expressly waives and relinquishes all rights and remedies
  afforded by applicable law to guarantors except any rights of subrogation which the Guarantor
  may have, provided, that the guaranty provided for hereunder shall neither be contingent upon
  the existence of any such rights of subrogation nor subject to any claims or defenses whatsoever
  which may be asserted in connection with the enforcement or attempted enforcement of such
  subrogation rights including, without limitation, any claim that such subrogation rights were
  abrogated by any acts of you. The Guarantor hereby agrees to postpone the exercise of any and
  all rights of subrogation to your rights against Borrower or the Guarantor hereunder and any
  rights of subrogation to any collateral seEufing the Loan and/or the obligations under the
  Building Loan Agreement and/or any one or more of the Loan Documents until the Loan shall
  have been paid in full.

                 6.       Reinstatement. This Guaranty shall continue to be effective, or be
  reinstated automatically, as the case may be, if at any time payment, in whole or in part, of any
  of the obligations guaranteed hereby are rescinded or otherwise must be restored or returned by
  Lender (whether as a preference, fraudulent conveyance or otherwise) upon or in connection
  with the insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower,
  Guarantor or any other person, or upon or as a result of the appointment of a receiver, intervenor
  or conservator of, or trustee or similar officer for, Borrower, Guarantor or any other person or for
  a substantial part of Borrower’s, Guarantor’s or any of such other person’s property, as the case
  may be, or otherwise, all as though such payment had not been made. Guarantor further agrees
  that in the event any such payment is rescinded or must be restored or returned, all costs and
  expenses (including, without limitation, legal fees and expenses) incurred by or on behalf of
  Lender in defending or enforcing such continuance or reinstatement, as the case may be, shall
  constitute costs of enforcement, the payment of which is guaranteed by Guarantor pursuant to
  paragraph 2 above and, covered by Guarantor’s indemnity pursuant to paragraph 5 above.
                  7.     Formation and Existence; Power and Authority. If Guarantor is a
   corporation, partnership, venture, trust or limited liability company, it is duly organized, validly
   existing and in good standing under the laws of the state of its formation and has full power and
   authority to execute, deliver and perform this Guaranty and any Loan Document to which it is a
   party. Guarantor will preserve and maintain such legal existence and good standing.



                                              -3-
   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-9 Filed 07/31/15 Page 5 of 10 PageID #: 820




               8.        Litigation; Compliance with Judgments. There are no actions, suits or
  proceedings pending or threatened against or affecting Guarantor, at law, in equity or before or
  by any governmental authorities except actions, suits or proceedings which are fully covered by
  insurance or would, if adversely determined, not be likely to have a material adverse effect on
  Guarantor’s business or financial condition. Guarantor is not in material default with respect to
  any order, writ, injunction, decree or demand of any court or governmental authorities.

               9.      No Conflicts. The consummation of the transactions contemplated hereby
  and the performance of this Guaranty and the other Loan Documents to which Guarantor is a
  party have not resulted and will not result in any breach of, or Constitute a default under, any
  mortgage, deed of trust, lease, bank loan or building loan agreement, corporate Charter, by-laws,
  operating agreement, partnership agreement or other instrument to which Guarantor is a party or
  by which Guarantor may be bound or affected.

                 10.     Compliance with Laws. Guarantor is in compliance with, and the
  transactions contemplated by the Loan Documents and this Guaranty do not and will not violate
  any provision of, or require any filing, registration, consent or approval under, any federal, state
  or local law, rule, regulation, ordinance, order, writ, judgment, injunction, decree, determination
  or award (hereinafter, "Laws") presently in effect having applicability to Guarantor. Guarantor
  will comply promptly with all Laws now or hereafter in effect having applicability to it.

                 11. Accuracy of Information; Full Disclosure. Neither this Guaranty nor any
  documents, financial statements, reports, notices, schedules, certificates, statements or other
  writings furnished by or on behalf of Guarantor to Lender in connection with the negotiation of
  the Loan Documents or the consummation of the transactions contemplated thereby, or required
  herein or by the other Loan Documents to be furnished by or on behalf of Guarantor, contains
  any untrue or misleading statement of a material fact or omits a material fact necessary to make
  the statements herein or in the other Loan Documents not misleading; there is no fact which
  Guarantor has not disclosed to Lender in writing which materially affects adversely nor, so far as
  Guarantor can now foresee, will materially affect adversely any of the property covered by the
  Mortgage or the business affairs or financial condition of Guarantor, or the ability of Guarantor
  to perform this Guaranty and the other Loan Documents to which Guarantor is a party.

                12. Financial Statements. The most recent fmancial statements heretofore
  delivered by Guarantor to Lender are true, correct and complete in all respects and have been
  prepared in accordance with generally accepted accounting practice and fairly present
  Guarantor’s respective financial condition as of the respective dates thereof; no material adverse
  change has occurred in the financial conditions reflected therein since the respective dates
  thereof.
                   13. Transfers of Interests in Loan. The Guarantor recognizes that Lender may
   sell and transfer interests in the Loan, the Building Loan Agreement and/or any other Loan
   Document to one or more participants and/or assignees and that all documentation, financial
   statements, appraisals and other data, or copies thereof, relevant to any Guarantor, the Borrower
   or the Loan, and to any advances thereunder, may be exhibited to and retained by any such
   participant or assignee or prospective participant or assignee.

                                             -4-
   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP       Document 17-9 Filed 07/31/15 Page 6 of 10 PageID #: 821




               14. Assignment. Lender may assign this Guaranty or any of Lender’s fights
  and powers hereunder, with all or any of the obligations hereby guaranteed.

                 15. Non-Waiver; Remedies Cumulative. No failure or delay on Lender’s part
  in exercising any right, power or privilege under the Building Loan Agreement or any of the
  Loan Documents, this Guaranty or any other document made to or with Lender in connection
  with the Loan shall operate as a waiver of any such privilege, power or right or shall be deemed
  to constitute Lender’s acquiescence in any default by Borrower or Guarantor under any of said
  documents. A waiver by Lender of any right or remedy under any of the Loan Documents, this
  Guaranty or any other document made to or with Lender in connection with the Loan on any one
  occasion shall not be construed as a bar to any right or remedy which Lender otherwise would
  have on any future occasion. The rights and remedies provided in said documents are
  cumulative, may be exercised singly or concurrently and are not exclusive of any rights or
  remedies provided by law.
                 16. Separate Indemnity. The Guarantor acknowledges and agrees that your
  rights (and Guarantor’s obligations) under this Guaranty shall be in addition to all of Lender’s
  rights (and all of Guarantor’s obligations) under any indemnity agreement or other guaranty
  executed and delivered to Lender by the Borrower and/or any Guarantor and payments by any of
  us under this Guaranty shall not reduce any of our obligations and liabilities under any such
  indemnity agreement or other guaranty. The obligations hereunder shall terminate upon the full
  repayment of all sums due under the Building Loan Agreement, the Note and the Mortgage.

                  17. Governing Law; Submission to Jurisdiction. This Guaranty and the rights
  and obligations of the parties hereunder shall in all respects be governed by, and construed and
  enforced in accordance with, the laws of the State of New York (without giving effect to New
  York’s principles of conflicts of law). The Guarantor hereby irrevocably submits to the non-
  exclusive jurisdiction of any New York State or Federal court sitting in The City of New York
  (or any county in New York State where any portion of the "Mortgaged Property", as such
  quoted term is defined in the Mortgage, is located) over any suit, action or proceeding arising out
  of or relating to this Guaranty, and the Guarantor hereby agrees and consents that, in addition to
  any methods of service of process provided for under applicable law, all service of process in
  any such suit, action or proceeding in any New York State or Federal court sitting in The City of
  New York (or such other county in New York State where any portion of the property covered
  by the Mortgage is located) over any suit, action or proceeding arising out of or relating to this
  Guaranty, and the Guarantor hereby agrees and consents that, in addition to any methods of
  service of process provided for under applicable laws, all service of process in any such suit,
  action or proceeding in any New York State or federal court sitting in The City of New York (or
  such other county in New York State) may be made by certified or registered mail, return receipt
  requested, directed to the Guarantor at the address indicated below, with a copy sent to Goldstein
  Hall PLLC, 44 Wall Street, 12th Floor, New York, New York 10005, Attention: Matthew Hall,
  Esq. and service so made shall be complete three (3) days after the same shall have been so
  mailed.

          18. ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT.
   GUARANTOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN

                                            -5-
   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-9 Filed 07/31/15 Page 7 of 10 PageID #: 822




  CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON
  BEHALF OF LENDER ON THIS GUARANTY, ANY AND EVERY RIGHT
  GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY
  COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM
  AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
  SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL
  PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR MAINTAINING A
  SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED
  CLAIM.
                 19. Severabili _ty. Any provision of this Guaranty, or the application thereof to
  any person or circumstance, which, for any reason, in whole or in part, is prohibited or
  unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such
  prohibition or unenforceability without invalidating the remaining provisions of this Guaranty
  (or the remaining portions of such provision) or the application thereof to any other person or
  circumstance, and any such prohibition or unenforceability in any jurisdiction shall not invalidate
  or render unenforceable such provision (or portion thereof) or the application thereof to any
  person or circumstance in any other jurisdiction.

                 20. Entire Agreement; Amendments. This Guaranty contains the entire
  agreement of the parties with respect to the subject matter hereof and supersedes all prior oral or
  written agreements or statements relating to such subject matter, and none of the terms and
  provisions hereof may be waived, amended or terminated except by a written instrument signed
  by the party against whom enforcement of the waiver, amendment or termination is sought.
                 21. Successors and Assigns. This Guaranty shall be binding upon and shall
  inure to the benefit of Lender and Guarantor and their respective heirs, personal representatives,
  successors and assigns. This Guaranty may be assigned by Lender with respect to all or any
  portion of the obligations guaranteed hereby, and when so assigned Guarantor shall be liable
  under this Guaranty to the assignees of the portion(s) of the obligations guaranteed hereby so
  assigned without in any manner affecting the liability of Guarantor hereunder to Lender with
  respect to any portion of the obligations guaranteed hereby retained by Lender.

             22. Waiver of Jury Trial. GUARANTOR AND LENDER HEREBY
   KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
   TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF,
   UNDER OR IN CONNECTION WITH THIS GUARANTY, THE NOTE OR ANY
   OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN
   CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF
   DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
   ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
   COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO
   THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN
   DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
   CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A
   JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS

                                              -6-
   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP        Document 17-9 Filed 07/31/15 Page 8 of 10 PageID #: 823




  PROHIBITED BY LAW, GUARANTOR HEREBY  WAIVES ANY RIGHT IT MAY
  HAVE TO CLAIM OR RECOVER IN ANY       LITIGATION ANY SPECIAL,
  EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES
  OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GUARANTOR
  CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER
  HAS REPRESENTED, EXPRESSLY OR OTI-IERWISE, THAT LENDER WOULD NOT,
  IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
  WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
  LENDER TO ACCEPT THE NOTE AND MAKE THE LOAN.

                  23. Right of Setoff. Guarantor hereby grants to Lender, a continuing lien,
  security interest and right of setoff as security for all liabilities and obligations to Lender whether
  now existing or hereafter arising, upon and against all deposits, credits, collateral and property,
  now or hereafter in the possession, custody, safekeeping or control of Lender or any entity under
  the control of, controlled by, or affiliated with Lender, its successors and/or assigns or in transit
  to any of them. At any time after an Event of Default, without demand or notice (any such
  notice being expressly waived by Guarantor), Lender may setoff the same or any part thereof and
  apply the same to any liability or obligation of Guarantor even though unmatured and regardless
  of the adequacy of any other collateral security for the Loan. ANY AND ALL RIGHTS TO
  REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
  TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN PRIOR TO
  EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS,
  CREDITS OR OTHER PROPERTY OF GUARANTOR, ARE HEREBY KNOWINGLY,
  VOLUNTARILY AND IRREVOCABLY WAIVED.
                24. Paragraph Headings. Any paragraph headings and captions in this
  Guaranty are for convenience only and shall not affect the interpretation or construction hereof.

                 25. Notices. All notices hereunder shall be in writing and shall be deemed to
  have been sufficiently given or served for all purposes when sent by registered or certified mail,
  if to the Guarantor at their respective addresses stated on the signature page hereof, with a copy
  sent simultaneously and in the same manner to Goldstein Hall PLLC, 44 Wall Street, 12th Floor,
  New York, New York 10005, Attention: Matthew Hall, Esq. and if to you, to the attention of
  Lawrence G. Hammond, Vice President, Banco Popular North America, 120 Broadway, 16th
  Floor, New York, New York 10271, with a copy sent simultaneously and in the same manner to
  Edwards Angell Palmer & Dodge LLP, 750 Lexington Avenue, New York, New York 10022,
  Attention: Kevin C. George, Esq. or at such other address of which a party shall have notified the
  party giving such notice in writing in accordance with the foregoing requirements.

                  26. Counterparts. This Guaranty may be executed in one or more
   counterparts, each of which shall be deemed an original. Said counterparts shall constitute but
   one and the same inStaLment and, if more than one Guarantor, shall be binding upon each of
   them individually as fully and completely as if all had signed but one instrument so that the joint
   and several liability of each Guarantor under this Guaranty shall be unaffected by the failure of
   any other Guarantor to execute any or all of said counterparts.


                                             -7-
   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP       Document 17-9 Filed 07/31/15 Page 9 of 10 PageID #: 824




                27. Building Loan Agreement. The Guarantor acknowledges and agrees that
  during the term of this Guaranty it shall be an event of default under the Mortgage if the
  Guarantor fails to comply with the financial covenants applicable to any Guarantor in the
  Building Loan Agreement, which is hereby incorporated by reference.

                 28. CPLR § 3213. This Guaranty is, and shall be deemed to be, a contract
  entered into under and pursuant to the laws of the State of New York and shall be in all respects
  governed, construed, applied and enforced in accordance with the laws of the State of New York
  without regard to principles of conflicts of laws. Guarantor acknowledges and agrees that this
  Guaranty is, and is intended to be, an instrument for the payment of money only, as such phrase
  is used in §3213 of the Civil Practice Law and Rules of the State of New York, and Guarantor
  has been fully advised by its counsel of Lender’s rights and remedies pursuant to said §3213.

                 29. Financial Statements. The Guarantor hereby covenants and agrees to
  deliver to Lender the Financial Statements required to be delivered by Guarantor in the Building
  Loan Agreement.


            [THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




                                            -8-
   NYC 301830.2
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-9 Filed 07/31/15 Page 10 of 10 PageID #: 825




                                       Very truly yours,



                                       JOS~ually,
                                       a Nd~ York resident


                                       Having an address at:
                                       771 Thomas S. Boyland Street
                                       Brooklyn, New York 11212




   NYC 301830.2
Case 1:14-cv-07298-FB-VVP Document 17-10 Filed 07/31/15 Page 1 of 2 PageID #: 826




                     EXHIBI T

                                    10
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-10 Filed 07/31/15 Page 2 of 2 PageID #: 827
Case 1:14-cv-07298-FB-VVP Document 17-11 Filed 07/31/15 Page 1 of 11 PageID #: 828




                     EXHIBI T

                                    11
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 2 of 11 PageID #: 829
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 3 of 11 PageID #: 830
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 4 of 11 PageID #: 831
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 5 of 11 PageID #: 832
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 6 of 11 PageID #: 833
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 7 of 11 PageID #: 834
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 8 of 11 PageID #: 835
Redacted
Case 1:14-cv-07298-FB-VVP   Document 17-11 Filed 07/31/15 Page 9 of 11 PageID #: 836
Redacted
Case 1:14-cv-07298-FB-VVP Document 17-11 Filed 07/31/15 Page 10 of 11 PageID #: 837
Redacted
Case 1:14-cv-07298-FB-VVP Document 17-11 Filed 07/31/15 Page 11 of 11 PageID #: 838
Case 1:14-cv-07298-FB-VVP Document 17-12 Filed 07/31/15 Page 1 of 3 PageID #: 839




                     EXHIBI T

                                    12
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-12 Filed 07/31/15 Page 2 of 3 PageID #: 840




                            ALLONGE TO PROJECT LOAN NOTE


          This Allonge is made to that certain Project Loan Note, dated August 20, 2008, from
  Riverrock Nehemiah Realty, LLC, a New York limited liability company ("Borrower"), in the
  original principal amount of $349,669.00 (the "Note"), to BANCO POPULAR NORTH
  AMERICA, a New York state chartered commercial bank.
          FOR VALUE RECEiVED, WITHOUT RECOURSE AND WITHOUT ANY

  REPRESENTATIONS OR WARRANTIES EXCEPT AS SET FORTH IN THE LOAN

  PURCHASE AND SALE AGREEMENT DATED SEPTEMBER 3, 2014, THE

  UNDERSIGNED, HEREBY ASSIGNS ALL ITS RIGHT, TITLE AND INTEREST IN AND

  TO THE NOTE TO: ECP PROPERTY II LLC, A DELAWARE LIMITED LIABILITY

  COMPANY.

          Dated the 22w' day of September, 2014.


                               BANCO POPULAR NORTH AMERICA,
                               a New York state chartered commercial bank


                               By:                      _____
                               Name:/ary Walker
                               Titlf Vice Iresident




  #32753030_vi
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-12 Filed 07/31/15 Page 3 of 3 PageID #: 841




                           ALLONGE TO BUILDING LOAN NOTE


          This Allonge is made to that certain Building Loan Note, dated August 20, 2008, from
  Riverrock Nehemiah Realty, LLC, a New York limited liability company ("Borrower"), in the
  original principal amount of $1,912,341.00 (the "Note"), to BANCO POPULAR NORTH
  AMERICA, a New York state chartered commercial bank.
          FOR VALUE RECEIVED, WITHOUT RECOURSE AND WITHOUT ANY

  REPRESENTATIONS OR WARRANTIES EXCEPT AS SET FORTH IN THE LOAN

  PURCHASE AND SALE AGREEMENT DATED SEPTEMBER 3, 2014, THE

  UNDERSIGNED, HEREBY ASSIGNS ALL ITS RIGHT, TITLE AND INTEREST IN AND

  TO THE NOTE TO: ECP PROPERTY II LLC, A DELAWARE LIMITED LIABILITY

  COMPANY.

          Dated the 22"' day of September, 2014.


                               BANCO POPULAR NORTH AMERICA,
                               a New York state chartered commercial bank


                               By:
                               Namc/Gary/)Walker
                               Tijf VicPresident




  #32752993_vi
Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 1 of 8 PageID #: 842




                     EXH I                           IT

                                    13
         Redacted
 Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 2 of 8 PageID #: 843




                                      Finance
                                          November 18, 2014




LEITESS FRIEDBERG PC
10451 MILL RUN CIRCLE, SUITE 1000
BALTIMORE, MD 21117


RE: Submitted Transaction Successfull y Recorded

Dear LEITESS FRI EDBERG PC:

Document Identification Number 2014100300379001 which was submitted for Recording on 11/10/2014,
was successfully recorded on 11/18/2014 at 8:40 AM.

Below summarizes the status of these documents.

Documents and Recording & Endorsement Cover Pages Enclosed Herewith
  2014100300379001

If you have any questions or require further information, please send an email to
acrishelp(finance.nyc.gov and someone will get back to you.

Thank you very much.

Sincerely,

City Register




                 THE CITY OF NEW YORK DEPARTMENT OF FINANCE OFFICE OF THE CITY REGISTER
                                            www.nyc.gov/finance
                       Redacted
             Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 3 of 8 PageID #: 844

      N'rC D1PiRTiVliNT OF F'tNj4NCE                   '                                         i'                                                                  i"' 11111111
                                                             I   i   iii ''
                                                                     ii
                                                                                   'i'"'''
                                                                                        III
                                                                                                      ii' ''i" i i iuu'
                                                                                                                   i
                                                                                                                        III 1    I' IIII ii
                                                                                                                                   1          i
                                                                                                                                                       ''I''1' ''i'

                                                                                                                                                       I       iIIlI iIIIIiIIi
      OFI'IICE OF THE CITY IiIGISTER
     Tiiis page is part of the instrument. hue (ity                  V    i  ii    i             ii             ii                        I        I

     Register will rely on the information provided                       I II     I        ii   II         ilI          I        Ii      I        I       I III IIiI Iii ill1 liii
     by you on this page for purposes of indexing                         I        I'   lID      I                   I   I         I               I       I lilil lull   iII iI   fl
     this instrument.The information on this page                         I   I i I     il I                I        II                            I       111111 11111 liii lii i I'I
     will control for indexing purposes in the event                          I    Ii   I        I                   I I                          II       I liii hill 11111 liii Ill!

     of any conflict with the rest of the document.
                                                                                   2014100300379001001 El 887
                               RECORDING AND ENDORSEMENT COVER PAGE                                                                                             PAGE 1 OF 5
     Document ID: 2014100300379001        Document Date: 09-22-20 14                                                                   Preparation Date: 10-03-20 14
     Document Type: ASGN OF ASON OF L&R
     DocumentPage Count: 4                                                        ___________________________________________________
     PRESENTER:                                                                   RETURN TO:
     LEITESS FRIEDBERG PC                                                         LEITESS FRIEDBERG PC
     10451 MILL RUN CIRCLE, SUITE 1000                                            10451 MILL RUN CIRCLE, SUITE 1000
     BALTIMORE, MD 21117                                                          BALTIMORE, MD 21117
     443-471-2620                                                                 443-471-2620
     DAPO.LAWAL@LF-PC.COM                                                         DAPO.LAWAL@LF-PC.COM


                                                             PROPERTY DATA
     Borough                  Block Lot                      Unit Address
     BROOKLYN                 3602 1002         Entire Lot COMM 774 ROCKAWAY AVENUE
                   Property Type: COMMERCIAL CONDO UNIT(S)




                                                           CROSS REFERENCE DATA
      CRFN: 2008000413122

                                                                          PARTIES
     ASSIGNOR:                                                                ASSIGNEE:
     BANCO POPULAR NORTH AMERICA                                                  ECP PROPERTY II LLC
      7900 MIAMI LAKES DRIVE WEST                                                 4695 MACARTHUR COURT, SUITE 370
      MIAMI LAKES, FL 33016                                                       NEWPORT BEACH, CA 92660



                                                                 FEES AND TAXES
     Mortgage:                                               Filing Fee:
    Mortgage Amount:             $                 0.00                                  $                        0.00
    Taxable Mortgage Amount: $                     0.00      NYC Real Property Transfer Tax:
    Exemption:                   ___________________________                             $                        0.00
    TAXES: County (Basic):       $                 0.00      NYS Real Estate Transfer Tax:
             City (Additional): $                  0.00                                  $                        0.00
              Spec (Additional): $                 0.00                  RECORDED OR FILED IN TilE OFFICE
TASF:                            $                 0.00                         THE CITY REGISTER OF THE
MTA:                             $                 0.00
    _______________            _________________                                   CITY OF NEW YORK
             NYCTA:              $                 0.00                            Recorded/Filed                                                            11-18-2014 08:40
Additional MRT: $                                  0.00                            City Register File No.(CRFN):
                    TOTAL:        $                0.00                                                  2014000381710
     Recording Fee:               $               57.00
Affidavit Fee:                    $                0.00           -
      _______________________________________________                                                                        City Register Official Signature
              Redacted
    Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 4 of 8 PageID #: 845


 NYC DEPARTMENT OF FINANCE
 OFFICE OF TilE CITY REGISTER
This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.
                                                             201410030037900100 1E1 887
                          RECORDING AND ENDORSEMENT COVER PAGE                         PAGE 1 OF 5
Document ID: 2014100300379001        Document Date: 09-22-2014           Preparation Date: 10-03-2014
Document Type: ASGN OF ASGN OF L&R
DocumentPage Count: 4                            ______________________________________________
PRESENTER:                                      RETLTRN TO:
LEITESS FRIEDBERG PC                            LEITESS FRIBDBERG PC
10451 MILL RUN CIRCLE, SUITE 1000               10451 MILL RUN CIRCLE, SUITE 1000
BALTIMORE, MD 21117                             BALTIMORE, MD 21117
443-471-2620                                    443-471-2620
DAPO.LAWAL@LF-PC.COM                            DAPO.LAWAL@LF-PC.COM


                                       PROPERTY DATA
Borough         Block Lot              Unit  Address
BROOKLYN        3602 1002 Entire Lot COMM 774 ROCKAWAY AVENUE
        Property Type: COMMERCIAL CONDO UNIT(S)




                                                  CROSS REFERENCE DATA
CRFN: 2008000413122

                                                        PARTIES
ASSIGNOR:                                                   ASSIGNEE:
BANCO POPULAR NORTH AMERICA                                 ECP PROPERTY II LLC
7900 MIAMI LAKES DRIVE WEST                                 4695 MACARTHUR COURT, SUITE 370
MIAMI LAKES, FL 33016                                       NEWPORT BEACH, CA 92660



                                                      FEES AND TAXES
Mortgage:                                                Filing Fee:
Mortgage Amount:              $               0.00                                  $          0.00
Taxable Mortgage Amount: $                    0.00       NYC Real Property Transfer Tax:
Exemption:                   ___________________________                            $          0.00
TAXES: County (Basic):        $               0.00       NYS Real Estate Transfer Tax:
          City (Additional): $                0.00                                  $          0.00
           Spec (Additional): $               0.00
          TASF:               $               0.00
          MTA:                $               0.00
          NYCTA:              $               0.00
          Additional MRT: $                   0.00
                 TOTAL:       $               0.00
  Recording Fee:              $              57.00
  Affidavit Fee:              $               0.00
      Redacted
Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 5 of 8 PageID #: 846




This Instrument Prepared By:

Vivian de las Cuevas-Diaz, Esq.
Holland & Knight LLP
701 Brickell Avenue, Suite 3300
Miami, Florida 33131

When Recorded Return To:

Leitess Friedberg PC
10451 Mill Run Circle,Suite 1000
Baltimore, MD 21117
Attn: Jeremy Friedberg, Esq.


 Borough:      Brooklyn
 Block:        3602
 Lot:          1002
 County:       Kings
 Address:      774 Rockaway Avenue, Brooklyn, New York

               ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS

        This ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS (the "Assignment")
 is entered into this September 22, 2014, by and between BANCO POPULAR NORTH
 AMERICA, a New York state chartered commercial bank, having an address at 7900 Miami
 Lakes Drive West, Miami Lakes, Florida 33016 ("Assignor"), and ECP PROPERTY II LLC, a
 Delaware limited liability company, having an address 4695 MacArthur Court, Suite 370, Newport
 Beach, California 92660 ("Assignee").

         Capitalized terms used herein but not otherwise defined shall have the meanings assigned
 thereto in the Loan Purchase and Sale Agreement executed by Assignor, as seller, and Assignee,
 as purchaser, dated as of September 3, 2014 (the "Loan Sale Agreement").

         In consideration of the sum of Ten Dollars ($10.00) and other valuable consideration, the
 receipt and sufficiency of which are hereby acknowledged, Assignor hereby bargains, sells,
 conveys, assigns, and transfers unto Assignee without recourse, representation or warranty, all of
 its right, title and interest in and to that certain Assignment of Leases and Rents executed by
 Riverrock Nehemiah Realty LLC, a New York limited liability company in favor of Assignor,
 dated August 20, 2008, and recorded on October 21, 2008, in the Office of the City Register of
 City of New York under CFRN 2008000413122 (the "Assignment of Rents").

        The Assignment of Rents encumbers those certain parcels of real property and all
 improvements thereon situated at 774 Rockaway Avenue, Brooklyn, New York, which property
 is more particularly described in the Loan Sale Agreement.
       Redacted
Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 6 of 8 PageID #: 847




      By separate and contemporaneous assignment, Assignor has assigned and conveyed to
Assignee all of Assignor's right, title and interest in and to all indebtedness secured by the above
Assigmnent of Rents, including all notes and any other instruments evidencing such indebtedness.

Assignor and Assignee Addresses:

 Assignor:      Banco Popular North America
                7900 Miami Lakes Drive West
                Miami Lakes, Florida 33016
                Attn: Gary Walker
                Telephone: (786) 953-1104
                Fascimile: (305) 894-3244

 Assignee:      ECP Property II LLC
                4695 MacArthur Court, Suite 370
                Newport Beach, California 92660
                Attn: Ravi Bhagavatula
                Telephone: (949) 566-8100
                Facsimile: (720) 836-6500



                       [SIGNATURE AND NOTARY PAGES FOLLOW]




                                                  2
 #32753667_vi
        Redacted
Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 7 of 8 PageID #: 848




         In witness whereof the parties have duly executed this Assignment as of the date set
 forth above.

                                             ASSIGNOR:

                                             BANCO POPULAR NORTH AMERICA, a New
                                             York state chartered commercial bank


                                             By:
                                             Name :/ary alker
                                             Titp\Tice P esident




 STATE OF FLORIDA

 COUNTY OF MIAMI-DADE

       The foregoing instrument was acknowledged before me this 0? day of September, 2014,
 by Gary Walker as Vice President of Banco Popular North America, a New York state chartered
 commercial bank, on behalf of the bank. He is personally known to me or has produced
                                       as identificatIEi


          J-                          -                 -


 __________


 Printed Name of Notary




 #32753667_v 1
        Redacted
Case 1:14-cv-07298-FB-VVP Document 17-13 Filed 07/31/15 Page 8 of 8 PageID #: 849



                                            ASSIGNEE:

                                            ECP PROPERTY II LLC, a Delaware limited
                                            liability company




                                            Name: Ravi Bhag
                                            Title: Authorized Signatory




 STATE OF CALIFORNIA

 COUNTY OF ORANGE

          The foregoing instrument was acknowledged before me this .2Z day of September, 2014,
 by Ravi Bhagavatula, as authorized signatory of ECP PROPERTY II LLC, a Delaware limited
 liability company, on behalf of the limited liability company. He is personally known to me or
 has produced (!4L'--"4        'V ''uS.E             as identification.




 Signature of Notary Public                                       Cornsn#1989911
                                                                  Notary Public - California
 Date Commission Expires:                                              Orange County
                                                                ¶ornnLEKPreSAu3L2O1



 Printed Name of Notary


                                                     C)   LiAL




                                               4
 #32753667_v I
Case 1:14-cv-07298-FB-VVP Document 17-14 Filed 07/31/15 Page 1 of 6 PageID #: 850




                     EXHIBI T

                                    14
                   Case 1:14-cv-07298-FB-VVP Document 17-14 Filed 07/31/15 Page 2 of 6 PageID #: 851
 /07/15 20:20:29
 5-
 1
Redacted
                   Case 1:14-cv-07298-FB-VVP Document 17-14 Filed 07/31/15 Page 3 of 6 PageID #: 852
 /07/15 20:20:29
 5-
 1
Redacted
                    Case 1:14-cv-07298-FB-VVP Document 17-14 Filed 07/31/15 Page 4 of 6 PageID #: 853




                                                                        October 24, 2014




                    LEITESS FRIEDBERG PC
 7/07/15 20:20:29




                    10451 MILL RUN CIRCLE, SUITE 1000
                    BALTIMORE, MD 21117


                    RE: Submitted Transaction Successfully Recorded

                    Dear LEITESS FRIEDBERG PC:

                    Document Identification Number 2014102400685001 which was electronically submitted and intaken for
                    Recording on 10/24/2014 2:55:14 PM, was successfully recorded on 10/24/2014 at 3:29 PM.

                    Below summarizes the status of the document(s).

                    Recording & Endorsement Cover Page(s) attached
                      2014102400685001

                    If you have questions or require further information, please send an email to acrishelp@finance.nyc.gov and
                    someone will get back to you.

                    Thank you.




                    City Register
 5-
 e1
Redacted




                                            THE CITY OF NEW YORK · DEPARTMENT OF FINANCE · OFFICE OF THE CITY REGISTER
                                                                        www.nyc.gov/finance
                    Case 1:14-cv-07298-FB-VVP Document 17-14 Filed 07/31/15 Page 5 of 6 PageID #: 854
 7/07/15 20:20:29
 5-
 e1
Redacted
                              Case 1:14-cv-07298-FB-VVP Document 17-14 Filed 07/31/15 Page 6 of 6 PageID #: 855




                    UCC FINANCING STATEMENT AMENDMENT
                    FOLLOW INSTRUCTIONS
                     A. NAME & PHONE OF CONTACT AT FILER (optional)
                          Jeremy S. Friedberg, Esquire
                    B. E-MAIL CONTACT AT FILER (optional)


                    C. SEND ACKNOWLEDGMENT TO: (Name and Address)

                             Leitess Friedberg PC
 7/07/15 20:20:29




                             10451 Mill Run Circle, Suite 1000
                             Baltimore, MD 21117                                                                                                                Print                      Reset

                                                                                                                                                 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
                    1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.      This FINANCING STATEMENT AMENDMENT is to be filed [for record]
                                                                                                                                           (or recorded) in the REAL ESTATE RECORDS
                              2008000412595 10/21/2008 CC NY Kings                                                                         Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor’s name in item 13
                    2.       TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
                             Statement

                    3.       ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c and name of Assignor in item 9
                             For partial assignment, complete items 7 and 9 and also indicate affected collateral in item 8

                    4.       CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
                             continued for the additional period provided by applicable law

                    5.       PARTY INFORMATION CHANGE:
                         Check one of these two boxes:                                        AND Check one of these three boxes to:
                                                                                                         CHANGE name and/or address: Complete                 ADD name: Complete item            DELETE name: Give record name
                         This Change affects        Debtor or    Secured Party of record                 item 6a or 6b; and item 7a or 7b and item 7c         7a or 7b, and item 7c              to be deleted in item 6a or 6b
                    6. CURRENT RECORD INFORMATION: Complete for Party Information Change - provide only one name (6a or 6b)
                           6a. ORGANIZATION'S NAME

                            BANCO POPULAR NORTH AMERICA
                    OR
                           6b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



                    7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information Change - provide only one name (7a or 7b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor’s name)
                           7a. ORGANIZATION'S NAME

                           ECP PROPERTY II LLC
                    OR
                           7b. INDIVIDUAL'S SURNAME



                              INDIVIDUAL'S FIRST PERSONAL NAME
 5-




                              INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                             SUFFIX



                    7c. MAILING ADDRESS                                                                           CITY                                                    STATE      POSTAL CODE                     COUNTRY

                    383 INVERNESS PARKWAY, SUITE 390                                                              ENGLEWOOD                                               CO 80112                                    USA
 e1




                    8.       COLLATERAL CHANGE: Also check one of these four boxes:                         ADD collateral              DELETE collateral              RESTATE covered collateral                ASSIGN collateral
                             Indicate collateral:
Redacted




                    9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
                       If this is an Amendment authorized by a DEBTOR, check here and provide name of authorizing Debtor
                           9a. ORGANIZATION'S NAME

                           BANCO POPULAR NORTH AMERICA
                    OR
                           9b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



                    10. OPTIONAL FILER REFERENCE DATA:
                    10713-128
                                                                                                                                               International Association of Commercial Administrators (IACA)
                    FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
Case 1:14-cv-07298-FB-VVP Document 17-15 Filed 07/31/15 Page 1 of 3 PageID #: 856




                    EXHIBI T

                                   15
Redacted
Case 1:14-cv-07298-FB-VVP         Document 17-15 Filed 07/31/15 Page 2 of 3 PageID #: 857




   (FS            FRIEDBERG pc
                                      Al I CiINIYS


                                             December 1, 2014
                                                                             Gordon S. Youngvin,Dc,v..PA&NY)
                                                                                             Tel 410.581.7407
                                                                                      gordon.young@lf-pc.com




                   VIA CERTIFIED MAIL, RETURN RECEIPT REQUES TED,
                       AND FIRST-CLASS MAIL, POSTA GE PREPA ID


   Joseph Norton                                        Joseph Norton
   771 Thomas S. Boyland Street                         771 Thomas S. Boyland Street, Apt. 2F
   Brooklyn, NY 11212                                   Brooklyn, NY 11212


          Re: ECP Property IILLC ("ECP")
                 Loan Numbers. 991692-01-01 and 991692-01-02
                 Demand upon Joseyh Norton ("Guarantor ") - Demand for immediate payment

   Dear Mr. Norton:
           This firm represents ECP with respect to the obligations and indebtedness owed by
   Riverrock Nehemiah Realty LLC ("Debtor") under the terms of an August 8, 2010 Building
   Loan Note in favor of Banco Popular North America ("Banco") in the original principal amount
   of $1,912,341.00 (as extended and modified by a December 8, 2010 Building Loan Note
   Extension and Modification Agreement, the "Building Loan Note"), an August 20, 2008 Project
   Loan Note in favor of Banco in the original principal amount of $349,669.00 (as extended and
   modified by a December 8, 2010 Project Loan Note Extension and Modification Agreement, the
   "Project Loan Note"), an August 20, 2008 Building Loan Mortgage, Assignment of Leases and
   Rents and Security Agreement (the "Building Loan Mortgage") executed by Debtor in favor of
   Banco, and an August 20, 2008 Project Loan Mortgage, Assignment of Leases and Rents and
   Security Agreement (the "Project Loan Mortgage") executed by Debtor in favor of Banco. This
   firm also represents ECP with respect to the obligations and indebtedness owed by Guarantor
   under an August 20, 2008 Guaranty of Payment in favor of Banco (as reaffirmed and ratified by
   Guarantor by a December 8, 2010 Reaffirmation of Guaranty of Payment, the "Payment
   Guaranty") and an August 20, 2008 Completion Costs Guaranty (together with the Payment
   Guaranty, the "Guaranty"). Collectively, the Building Loan Note, the Project Loan Note, the
   Building Loan Mortgage, the Project Loan Mortgage, the Guaranty, and all other documents
   evidencing the indebtedness of Debtor and Guarantor to Banco are referred to as the "Loan
   Documents." By assignment, ECP holds all rights in the documents evidencing the indebtedness
   owed by Debtor and Guarantor under the Loan Documents, including but not limited to the right
   to sue for enforcement thereof.
          Banco previously notified you of Debtor's default under the Loan Documents and
   accelerated the indebtedness thereunder. The purpose of this letter is to demand immediate
   payment from you pursuant to the Guaranty. ECP has authorized this firm to commence

                          .iFLLi:i.                      •      .L=VH ..

                        TEL. 410.581.7400 • F&> 410.581.7410    • www.If-pccorn
Redacted
Case 1:14-cv-07298-FB-VVP           Document 17-15 Filed 07/31/15 Page 3 of 3 PageID #: 858


                                                                                           SSFRIEOBERG


   Joseph Norton
   December 1, 2014
   Page 2


   appropriate legal proceedings to collect all monies due under the Loan Documents.
          As of November 26, 2014, the full amount owed by Debtor to ECP under the Loan
   Documents is $2,352,168.24, plus legal fees, interest and expenses as are provided under the
   Loan Documents (the "Indebtedness"). The Indebtedness is subject to increase until payment is
   received. Demand is hereby made upon you for full payment of the Indebtedness.
           The Indebtedness must be paid with immediately available funds, such as a certified or
   cashier's check, delivered to this firm's Baltimore office by no later than 4:00 p.m. on Thursday,
   December 11, 2014. If we do not receive payment by that date, ECP may take appropriate legal
   action to enforce its rights. This will result in additional costs for which you will be responsible.
   ECP reserves all rights, claims, and causes of action against you under all agreements and
   governing law, including but not limited to ECP's right to seek a judgment against you.
           This letter was sent to you by first-class mail and certified mail in order to ensure your
   receipt of the same.

                                                      Sincerely,

                                                      LEITESS FRIEDBERG PC


                                                                   /
                                              By:             I
                                                      Gordon S. Young

   GSYIgsy


   cc: ECP Property II LLC
        Matthew Hall, Esquire, Goldstein Hall PLLC (via certified mail, return receipt requested,
        and first-class mail, postage prepaid)




                                                                             LEILiH
                           TL 4l174cc • F. 4iC.74: • J/i/JipG.COrii
Redacted
  Case 1:14-cv-07298-FB-VVP                      Document 17-16 Filed 07/31/15 Page 1 of 2 PageID #: 859

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                             for the

                                                 Eastern   District of New York

                                                               )
                                                               )
ECP Property II LLC                                            )
                                                               )
                             Plaintiff(s)
                                                               )
                                                               )
                                  v.                                   Civil Action No. 14-7298
                                                               )
                                                               )
                                                               )
Joseph Norton, et al.
                                                               )
                                                               )
                            Defendant(s)                       )

                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address)
Thema Norton
771 Thomas S. Boyland Street
Brooklyn, N Y 11212


           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:
Gordon S. Young, Esquire
Leitess Friedberg PC
10451 Mill Run Circle, Suite 1000
Baltimore, MD 21117

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                          DOUGLAS C. PALMER
                                                                          CLERK OF COURT


 Date:
                                                                                    Signature of Clerk or Deputy Clerk
Redacted
  Case 1:14-cv-07298-FB-VVP                              Document 17-16 Filed 07/31/15 Page 2 of 2 PageID #: 860

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.14-7298

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

           ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                   for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:
